 

Exhibit 10.31

 

[g18302kpimage002.gif]

Southern California Chapter of the
Society of Industrial and Office Realtors,® Inc.

 

INDUSTRIAL REAL ESTATE LEASE
(SINGLE-TENANT FACILITY)

 

ARTICLE ONE:                    BASIC TERMS

 

This Article One contains the Basic Terms of this Lease between the Landlord and
Tenant named below.  Other Articles, Sections and Paragraphs of the Lease
referred to in this Article One explain and define the Basic Terms and are to be
read in conjunction with the Basic Terms.

 

Section 1.01.          Date of Lease:  July 20, 2000

 

Section 1.02.          Landlord (include legal entity):  MAJESTIC-MAPA
PROPERTIES, LLC., a California limited liability company and MAJESTIC REALTY
CO., a California corporation

 

Address of Landlord:          13191 Crossroads Parkway North, 6th Floor
City of Industry, CA  91746

 

Section 1.03.         Tenant (include legal entity):  GILEAD SCIENCES, INC. a
Delaware corporation

 

Address of Tenant:             333 Lakeside Drive
Foster City, California  94404

 

Section 1.04.         Property (include street address, approximate square
footage-and description):  that approximately 53,600 square foot building
situated on approximately 2.75 acres of land and more commonly known as 542 West
Covina Boulevard, San Dimas, California as outlined in red on Exhibit “A”,
subject to the non-exclusive use of such area outlined in green.

 

Section 1.05.         Lease Term:  5 years — months beginning on * or such other
date as is specified in this Lease, and ending on **

 

Section 1.06.         Permitted Uses:  (See Article Five)  Only for general
office, laboratory warehousing and manufacturing of pharmaceutical products.

 

Section 1.07.         Tenant’s Guarantor:  (If none, so state)  None

 

Section 1.08.         Brokers:  (See Article Fourteen)  (If none, so state)

 

Landlord’s Broker:               Majestic Realty Co.

Tenant’s Broker:                  Julien J. Studley, Inc.

 

Section 1.09.         Commission Payable to Landlord’s Broker: (See
Article Fourteen)  $ per separate agreement

 

Section 1.10.         Initial Security Deposit:  (See Section 3.03) $23,584.00

 

--------------------------------------------------------------------------------

*              the sixty (60) days after the later to occur of: (i) the date the
existing tenant vacates the Property and (ii) the date Landlord substantially
completes Landlord’s Work.

 

**           the fifth (5th) anniversary of the Lease Commencement Date.

 

© 1988

 

Southern California Chapter

[g18302kpimage004.jpg]

 

 

 

 

of the Society of Industrial

 

 

 

 

and Office Realtors,® Inc.

                 (Single-Tenant Net Form)

 

 

 

 

 

[Gilead Sciences, Inc.]

 

 

 

 

[542 West Covina Blvd., San Dimas, CA]

 

1

--------------------------------------------------------------------------------


 

Section 1.11.          Vehicle Parking Spaces Allocated to Tenant:  per Exhibit
“A”

 

Section 1.12.          Rent and Other Charges Payable by Tenant:

 

(a)           Base Rent:  Twenty-Three Thousand Five Hundred Eighty-Four and
no/100 Dollars ($23,584.00 ) per month for the first twenty-four (24) months, as
provided in Section 3.01, and shall be increased on the first day of the – See
Addendum Section 1.12 – month(s) after the Commencement Date.

 

(b)           Other Periodic Payments:  (i) Real Property Taxes (See
Section 4.02); (ii) Utilities (See Section 4.03); (iii) Insurance Premiums (See
Section 4.04); (iv) Impounds for Insurance Premiums and Property Taxes (See
Section 4.07); (v) Maintenance, Repairs and Alterations (See Article Six).

 

Section 1.13.          Landlord’s Share of Profit on Assignment or Sublease: 
(See Section 9.05)  fifty percent (50%) of the Profit (the “Landlord’s Share”).

 

Section 1.14.          Riders:  The following Riders are attached to and made a
part of this Lease:  (If none, so state)  Addendum pages 1 through 10, Option to
Extend Term Lease Rider, and Exhibits “A”, “B’’, “C”, “D” and “E”

 

ARTICLE TWO:                   LEASE TERM

 

Section 2.01.          Lease of Property For Lease Term.  Landlord leases the
Property to Tenant and Tenant leases the Property from Landlord for the Lease
Term.  The Lease Term is for the period stated in Section 1.05 above and shall
begin and end on the dates specified in Section 1.05 above, unless the beginning
or end of the Lease Term is changed under any provision of this Lease.  The
“Commencement Date” shall be the date specified in Section 1.05 above for the
beginning of the Lease Term, unless advanced or delayed under any provision of
this Lease.

 

Section 2.02.          Delay in Commencement.  Landlord shall not be liable to
Tenant if Landlord does not deliver possession of the Property with Landlord’s
Work substantially completed to Tenant by April 1, 2001.  Landlord’s
non-delivery of the Property to Tenant on that date shall not affect this Lease
or the obligations of Tenant under this Lease except that the Commencement Date
shall be delayed until Landlord delivers possession of the Property to Tenant
and the Lease Term shall be extended for a period equal to the delay in delivery
of possession of the Property with Landlord’s Work substantially completed to
Tenant, plus the number of days necessary to end the Lease Term on the last day
of a month.  If Landlord does not deliver possession of the Property with
Landlord’s Work substantially completed to Tenant within one hundred eighty
(180) days, Tenant may elect to cancel this Lease by giving written notice to
Landlord within ten (10) days after the one hundred eighty (180)-day period
ends.  If Tenant gives such notice, the Lease shall be cancelled and neither
Landlord nor Tenant shall have any further obligations to the other.  If Tenant
does not give such notice, Tenant’s right to cancel the Lease shall expire and
the Lease Term shall commence upon the delivery of possession of the Property
with Landlord’s Work substantially completed to Tenant.  If delivery of
possession of the Property to Tenant is delayed, Landlord and Tenant shall, upon
such delivery, execute an amendment to this Lease setting forth the actual
Commencement Date and expiration date of the Lease.  Failure to execute such
amendment shall not affect the actual Commencement Date and expiration date of
the Lease.

 

Section 2.03.          Early Occupancy.  If Tenant occupies the Property for the
purpose of conducting business therein prior to the Commencement Date, Tenant’s
occupancy of the Property shall be subject to all of the provisions of this
Lease.  Early occupancy of the Property shall not advance the expiration date of
this Lease.  Tenant shall pay Base Rent and all other charges specified in this
Lease for such early occupancy period.

 

Section 2.04.          Holding Over.  Tenant shall vacate the Property upon the
expiration or earlier termination of this Lease.  Tenant shall reimburse
Landlord for and indemnify Landlord against all damages which Landlord incurs
from Tenant’s delay in vacating the Property.  If Tenant does not vacate the
Property upon the expiration or earlier termination of the Lease and Landlord
thereafter accepts rent from Tenant, Tenant’s occupancy

 

2

--------------------------------------------------------------------------------


 

of the Property shall be a “month-to-month” tenancy, subject to all of the terms
of this Lease applicable to a month-to-month tenancy, except that the Base Rent
then in effect shall be increased by twenty-five percent (25%).

 

ARTICLE THREE:               BASE RENT

 

Section 3.01.          Time and Manner of Payment.  Upon execution of this
Lease, Tenant shall pay Landlord the Base Rent in the amount stated in Paragraph
1.12(a) above for the first month of the Lease Term.  On the first day of the
second month of the Lease Term and each month thereafter, Tenant shall pay
Landlord the Base Rent, in advance, without offset, deduction or prior demand. 
The Base Rent shall be payable at Landlord’s address or at such other place as
Landlord may designate in writing.

 

Section 3.02.          Intentionally Deleted.

 

Section 3.03.          Security Deposit; Increases.

 

(a)           Upon the execution of this Lease, Tenant shall deposit with
Landlord a cash Security Deposit in the amount set forth in Section 1.10 above. 
Landlord may apply all or part of the Security Deposit to any unpaid rent or
other charges due from Tenant or to cure any other defaults of Tenant.  If
Landlord uses any part of the Security Deposit, Tenant shall restore the
Security Deposit to its full amount within ten (10) days after Landlord’s
written request.  Tenant’s failure to do so shall be a material default under
this Lease.  No interest shall be paid on the Security Deposit.  Landlord shall
not be required to keep the Security Deposit separate from its other accounts
and no trust relationship is created with respect to the Security Deposit.

 

(b)           Each time the Base Rent is increased, Tenant shall deposit
additional funds with Landlord sufficient to increase the Security Deposit to an
amount which bears the same relationship to the adjusted Base Rent as the
initial Security Deposit bore to the initial Base Rent.

 

Section 3.04.          Termination; Advance Payments.  Upon termination of this
Lease under Article Seven (Damage or Destruction), Article Eight (Condemnation)
or any other termination not resulting from Tenant’s default, and after Tenant
has vacated the Property in the manner required by this Lease, Landlord shall
refund or credit to Tenant (or Tenant’s successor) the unused portion of the
Security Deposit, any advance rent or other advance payments made by Tenant to
Landlord, and any amounts paid for real property taxes and other reserves which
apply to any time periods after termination of the Lease.

 

ARTICLE FOUR:                 OTHER CHARGES PAYABLE BY TENANT

 

Section 4.01.          Additional Rent.  All charges payable by Tenant other
than Base Rent are called “Additional Rent.”  Unless this Lease provides
otherwise, Tenant shall pay all Additional Rent then due with the next monthly
installment of Base Rent.  The term “rent” shall mean Base Rent and Additional
Rent.

 

Section 4.02.          Property Taxes.

 

(a)           Real Property Taxes.  Tenant shall pay all real property taxes on
the Property (including any fees, taxes or assessments against, or as a result
of, any tenant improvements installed on the Property by or for the benefit of
Tenant) during the Lease Term.  Subject to Paragraph 4.02(c) and Section 4.07
below, such payment shall be made at least ten (10) days prior to the
delinquency date of the taxes.  Within such ten (10) -day period, Tenant shall
furnish Landlord with satisfactory evidence that the real property taxes have
been paid.  Landlord shall reimburse Tenant for any real property taxes paid by
Tenant covering any period of time prior to or after the Lease Term.  If Tenant
fails to pay the real property taxes when due, Landlord may pay the taxes and
Tenant shall reimburse Landlord for the amount of such tax payment as Additional
Rent.  Alternatively, Landlord may elect to bill Tenant in advance for such
taxes and Tenant shall pay Landlord the amount of such taxes, as Additional
Rent, at least ten (10) days prior to delinquency.  Landlord shall pay such
taxes prior to delinquency provided Tenant has timely made such payments to
Landlord.  Any penalty caused by Tenant’s failure to timely make such payments
shall also be Additional Rent owed by Tenant immediately upon demand.

 

3

--------------------------------------------------------------------------------


 

(b)           Definition of “Real Property Tax.”  “Real property tax” means: (i)
any fee, license fee, license tax, business license fee, commercial rental tax,
levy, charge, assessment, penalty or tax imposed by any taxing authority against
the Property; (ii) any tax on the Landlord’s right to receive, or the receipt
of, rent or income from the Property or against Landlord’s business of leasing
the Property; (iii) any tax or charge for fire protection, streets, sidewalks,
road maintenance, refuse or other services provided to the Property by any
governmental agency; (iv) any tax imposed upon this transaction or based upon a
re-assessment of the Property due to a change of ownership, as defined by
applicable law, or other transfer of all or part of Landlord’s interest in the
Property; and (v) any charge or fee replacing any tax previously included within
the definition of real property tax.  “Real property tax” does not, however,
include Landlord’s federal or state income, franchise, inheritance or estate
taxes.

 

(c)           Joint Assessment.  If the Property is not separately assessed,
Landlord shall reasonably determine Tenant’s share of the real property tax
payable by Tenant under Paragraph 4.02(a) from the assessor’s worksheets or
other reasonably available information.  Tenant shall pay such share to Landlord
within fifteen (15) days after receipt of Landlord’s written statement.

 

(d)           Personal Property Taxes.

 

(i)            Tenant shall pay all taxes charged against trade fixtures,
furnishings, equipment or any other personal property belonging to Tenant. 
Tenant shall try to have personal property taxed separately from the Property.

 

(ii)           If any of Tenant’s personal property is taxed with the Property,
Tenant shall pay Landlord the taxes for the personal property within fifteen
(15) days after Tenant receives a written statement from Landlord for such
personal property taxes.

 

(e)           Tenant’s Right to Contest Taxes.  Tenant may attempt to have the
assessed valuation of the Property reduced or may initiate proceedings to
contest the real property taxes.  If required by law, Landlord shall join in the
proceedings brought by Tenant.  However, Tenant shall pay all costs of the
proceedings, including any costs or fees incurred by Landlord.  Upon the final
determination of any proceeding or contest, Tenant shall immediately pay the
real property taxes due, together with all costs, charges, interest and
penalties incidental to the proceedings.  If Tenant does not pay the real
property taxes when due and contests such taxes, Tenant shall not be in default
under this Lease for nonpayment of such taxes if Tenant deposits funds with
Landlord or opens an interest-bearing account reasonably acceptable to Landlord
in the joint names of Landlord and Tenant.  The amount of such deposit shall be
sufficient to pay the real property taxes plus a reasonable estimate of the
interest, costs, charges and penalties which may accrue if Tenant’s action is
unsuccessful, less any applicable tax impounds previously paid by Tenant to
Landlord.  The deposit shall be applied to the real property taxes due, as
determined at such proceedings.  The real property taxes shall be paid under
protest from such deposit if such payment under protest is necessary to prevent
the Property from being sold under a “tax sale” or similar, enforcement
proceeding.

 

Section 4.03.          Utilities.  Tenant shall pay, directly to the appropriate
supplier, the cost of all natural gas, heat, light, power, sewer service,
telephone, water, refuse disposal and other utilities and services supplied to
the Property.  However, if any services or utilities are jointly metered with
other property, Landlord shall make a reasonable determination of Tenant’s
proportionate share of the cost of such utilities and services and Tenant shall
pay such share to Landlord within fifteen (15) days after receipt of Landlord’s
written statement.

 

Section 4.04.          Insurance Policies.

 

(a)           Liability Insurance.  During the Lease Term, Tenant shall maintain
a policy of commercial general liability insurance (sometimes known as broad
form comprehensive general liability insurance) insuring Tenant against
liability for bodily injury, property damage (including loss of use of property)
and personal injury arising out of the operation, use or occupancy of the
Property.  Tenant shall name Landlord as an additional insured under such
policy.  The initial amount of such insurance shall be Three Million Dollars
($3,000,000.00) per occurrence and shall be subject to periodic increase based
upon industry standards for similar facilities.  The liability insurance
obtained by Tenant under this Paragraph 4.04(a) shall (i) be primary and
non-contributing; (ii) contain

 

4

--------------------------------------------------------------------------------


 

cross-liability endorsements; and (iii) insure Landlord against Tenant’s
performance under Section 5.05, if the matters giving rise to the indemnity
under Section 5.05 result from the negligence of Tenant.  The amount and
coverage of such insurance shall not limit Tenant’s liability nor relieve Tenant
of any other obligation under this Lease.  Landlord may also obtain
comprehensive public liability insurance in an amount and with coverage
determined by Landlord insuring Landlord against liability arising out of
ownership, operation, use or occupancy of the Property.  The policy obtained by
Landlord shall not be contributory and shall not provide primary insurance.

 

(b)           Property and Rental Income Insurance.  During the Lease Term,
Landlord shall maintain policies of insurance covering loss of or damage to the
Property in the full amount of its replacement value.  Such policy shall contain
an Inflation Guard Endorsement and shall provide protection against all perils
included within the classification of fire, extended coverage, vandalism,
malicious mischief, special extended perils (all risk), sprinkler leakage and
any other perils which Landlord deems reasonably necessary.  Landlord shall have
the right to obtain flood and earthquake insurance if required by any lender
holding a security interest in the Property.  Landlord shall not obtain
insurance for Tenant’s fixtures or equipment or building improvements installed
by Tenant on the Property.  During the Lease Term, Landlord shall also maintain
a rental income insurance policy, with loss payable to Landlord, in an amount
equal to one year’s Base Rent, plus estimated real property taxes and insurance
premiums.  Tenant shall be liable for the payment of any deductible amount under
Landlord’s or Tenant’s insurance policies maintained pursuant to this
Section 4.04; provided, however, Landlord’s insurance deductible shall not
exceed Ten Thousand Dollars ($10,000).  Tenant shall not do or permit anything
to be done which invalidates any such insurance policies.  Upon Tenant’s
request, Landlord shall provide Tenant a certificate evidencing such insurance.

 

(c)           Payment of Premiums.  Subject to Section 4.07, Tenant shall pay
all premiums for the insurance policies described in Paragraphs 4.04(a) and (b)
(whether obtained by Landlord or Tenant) within fifteen (15) days after Tenant’s
receipt of a copy of the premium statement or other evidence of the amount due,
except Landlord shall pay all premiums for non-primary comprehensive public
liability insurance which Landlord elects to obtain as provided in Paragraph
4.04(a).  If insurance policies maintained by Landlord cover improvements on
real property other than the Property, Landlord shall deliver to Tenant a
statement of the premium applicable to the Property showing in reasonable detail
how Tenant’s share of the premium was computed.  If the Lease Term expires
before the expiration of an insurance policy maintained by Landlord, Tenant
shall be liable for Tenant’s prorated share of the insurance premiums.  Before
the Commencement Date, Tenant shall deliver to Landlord a copy of any policy of
insurance which Tenant is required to maintain under this Section 4.04.  At
least thirty (30) days prior to the expiration of any such policy, Tenant shall
deliver to Landlord a renewal of such policy.  As an alternative to providing a
policy of insurance, Tenant shall have the right to provide Landlord a
certificate of insurance, executed by an authorized officer of the insurance
company, showing that the insurance which Tenant is required to maintain under
this Section 4.04 is in full force and effect and containing such other
information which Landlord reasonably requires.

 

(d)           General Insurance Provisions.

 

(i)            Any insurance which Tenant is required to maintain under this
Lease shall include a provision which requires the insurance carrier to give
Landlord not less than thirty (30) days’ written notice prior to any
cancellation or modification of such coverage.

 

(ii)           If Tenant fails to deliver any policy, certificate or renewal to
Landlord required under this Lease within the prescribed time period or if any
such policy is cancelled or modified during the Lease Term without Landlord’s
consent, Landlord may obtain such insurance, in which case Tenant shall
reimburse Landlord for the cost of such insurance within fifteen (15) days after
receipt of a statement that indicates the cost of such insurance.

 

(iii)          Landlord and Tenant shall maintain all insurance required under
this Lease with companies holding a “General Policy Rating” of A-12 or better,
as set forth in the most current issue of “Best Key Rating Guide”.  Landlord and
Tenant acknowledge the insurance markets are rapidly changing and that insurance
in the form and amounts described in this Section 4.04 may not be available in
the future.  Tenant acknowledges that the insurance described in this
Section 4.04 is for the primary benefit of Landlord.  If at any time during the
Lease

 

5

--------------------------------------------------------------------------------


 

Term, Tenant or Landlord is unable to maintain the insurance required under the
Lease, Landlord and Tenant shall nevertheless maintain insurance coverage which
is customary and commercially reasonable in the insurance industry for Tenant’s
type of business, as that coverage may change from time to time.  Landlord makes
no representation as to the adequacy of such insurance to protect Landlord’s or
Tenant’s interests.  Therefore, Tenant shall obtain any such additional property
or liability insurance which Tenant deems necessary to protect Landlord and
Tenant.

 

(iv)          Landlord and Tenant each hereby waive any and all rights of
recovery against the other, or against the officers, employees, agents or
representatives of the other, for loss of or damage to its property or the
property of others under its control, if such loss or damage is covered by any
insurance policy in force (whether or not described in this Lease) at the time
of such loss or damage.  Upon obtaining the required policies of insurance,
Landlord and Tenant shall give notice to the insurance carriers of this mutual
waiver of subrogation.  Landlord’s and Tenant’s insurance policies described in
this Section shall contain a provision waiving the carrier’s right to
subrogation.

 

Section 4.05.          Late Charges.  Tenant’s failure to pay rent promptly may
cause Landlord to incur unanticipated costs.  The exact amount of such costs are
impractical or extremely difficult to ascertain.  Such costs may include, but
are not limited to, processing and accounting charges and late charges which may
be imposed on Landlord by any ground lease, mortgage or trust deed encumbering
the Property.  Therefore, if Landlord does not receive any rent payment within
ten (10) days after it becomes due, provided Landlord has given Tenant
forty-eight (48) hours written notice and Tenant has still failed to pay such
Base Rent (which forty-eight (48) hours shall run concurrently with such ten
(10) day period), Tenant shall pay Landlord a late charge equal to ten percent
(10%) of the overdue amount.  The parties agree that such late charge represents
a fair and reasonable estimate of the costs Landlord will incur by reason of
such late payment.

 

Section 4.06.          Interest on Past Due Obligations.  Any amount owed by one
party hereunder to the other which is not paid when due shall bear interest at
the rate of fifteen percent (15%) per annum from the due date of such amount. 
However, interest shall not be payable on late charges to be paid by Tenant
under this Lease.  The payment of interest on such amounts shall not excuse or
cure any default under this Lease.  If the interest rate specified in this Lease
is higher than the rate permitted by law, the interest rate is hereby decreased
to the maximum legal interest rate permitted by law.

 

Section 4.07.          Impounds for Insurance Premiums and Real Property Taxes. 
If Tenant is more than ten (10) days late in the payment of Base Rent more than
twice in any consecutive twelve (12) -month period, Tenant shall pay Landlord a
sum equal to one-twelfth (1/12) of the annual real property taxes and insurance
premiums payable by Tenant under this Lease, together with each payment of Base
Rent.  Landlord shall hold such payments in a non-interest bearing impound
account.  If unknown, Landlord shall reasonably estimate the amount of real
property taxes and insurance premiums when due.  Tenant shall pay any deficiency
of funds in the impound account to Landlord upon written request.  If Tenant,
defaults under this Lease, Landlord may apply any funds in the impound account
to any obligation then due under this Lease.

 

ARTICLE FIVE:                   USE OF PROPERTY

 

Section 5.01.          Permitted Uses.  Tenant may use the Property only for the
Permitted Uses set forth in Section 1.06 above.

 

Section 5.02.          Manner of Use.  Tenant shall not cause or permit the
Property to be used in any way which constitutes a violation of any law,
ordinance, or governmental regulation or order, which annoys or interferes with
the rights of other tenants of Landlord, or which constitutes a nuisance or
waste.  Tenant shall obtain and pay for all permits, including a Certificate of
Occupancy, required for Tenant’s occupancy of the Property and shall promptly
take all actions necessary to comply with all applicable statutes, ordinances,
rules, regulations, orders and requirements regulating the use by Tenant of the
Property, including the Occupational Safety and Health Act.

 

See Addendum Section 5.02

 

6

--------------------------------------------------------------------------------


 

Section 5.03.          Intentionally Deleted.

 

See Addendum Section 5.03

 

Section 5.04.          Signs and Auctions.  Tenant shall not place any signs on
the Property without Landlord’s prior written consent.  Tenant shall not conduct
or permit any auctions or sheriff’s sales at the Property.

 

See Addendum Section 5.04

 

Section 5.05.          Indemnity.  Tenant shall indemnify Landlord against and
hold Landlord harmless from any and all costs, claims or liability arising
from:  (a) Tenant’s use of the Property; (b) the conduct of Tenant’s business or
anything else done or permitted by Tenant to be done in or about the Property,
(c) any breach or default in the performance of Tenant’s obligations under this
Lease; (d) any misrepresentation or breach of warranty by Tenant under this
Lease; or (e) other acts or omissions of Tenant.  Tenant shall defend Landlord
against any such cost, claim or liability at Tenant’s expense with counsel
reasonably acceptable to Landlord or, at Landlord’s election, Tenant shall
reimburse Landlord for any legal fees or costs incurred by Landlord in
connection with any such claim.  As a material part of the consideration to
Landlord, Tenant assumes all risk of damage to property or injury to persons in
or about the Property arising from any cause, and Tenant hereby waives all
claims in respect thereof against Landlord, except for any claim arising out of
Landlord’s or Landlord’s employees’, agents’ or contractors’ active negligence
or willful misconduct.  As used in this Section, the term “Tenant” shall include
Tenant’s employees, agents, contractors and invitees, if applicable.

 

See Addendum Section 5.05.

 

Section 5.06.          Landlord’s Access.  Landlord or its agents may enter the
Property at all reasonable times to show the Property to potential buyers,
investors or tenants or other parties; to do any other act or to inspect and
conduct tests in order to monitor Tenant’s compliance with all applicable
environmental laws and all laws governing the presence and use of Hazardous
Material; or for any other purpose Landlord deems necessary.  Landlord shall
give Tenant 24-hour prior notice of such entry, except in the case of an
emergency and Landlord agrees to allow a representative of Tenant to accompany
Landlord and further agrees to comply with Tenant’s reasonable security
measures.  Landlord may place customary “For Sale” or “For Lease” signs on the
Property.

 

Section 5.07.          Quiet Possession.  If Tenant pays the rent and complies
with all other terms of this Lease, Tenant may occupy and .enjoy the Property
for the full Lease Term, subject to the provisions of this Lease.

 

ARTICLE SIX:                     CONDITION OF PROPERTY; MAINTENANCE, REPAIRS AND
ALTERATIONS

 

Section 6.01.          Existing Conditions.  Subject to the provisions of this
Lease, Tenant accepts the Property in its condition as of the execution of the
Lease, subject to all recorded matters, laws, ordinances, and governmental
regulations and orders.  Except as provided herein, Tenant acknowledges that
neither Landlord nor any agent of Landlord has made any representation as to the
condition of the Property or the suitability of the Property for Tenant’s
intended use.  Tenant represents and warrants that Tenant has made its own
inspection of and inquiry regarding the condition of the Property and is not
relying on any representations of Landlord or any Broker with respect thereto. 
If Landlord or Landlord’s Broker has provided a Property Information Sheet or
other Disclosure Statement regarding the Property, a copy is attached as an
exhibit to the Lease.

 

Section 6.02.          Exemption of Landlord from Liability.  Landlord shall not
be liable for any damage or injury to the person, business (or any loss of
income therefrom), goods, wares, merchandise or other property of Tenant,
Tenant’s employees, invitees, customers or any other person in or about the
Property, whether such damage or injury is caused by or results from: (a) fire,
steam, electricity, water, gas or rain; (b) the breakage, leakage, obstruction
or other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures or any other cause; (c) conditions arising in
or about the Property or from other sources or places; or (d) any act or
omission of any other tenant of Landlord.  Landlord shall not be liable for any
such damage or injury even though

 

7

--------------------------------------------------------------------------------


 

the cause of or the means of repairing such damage or injury are not accessible
to Tenant.  The provisions of this Section 6.02 shall not, however, exempt
Landlord from liability for Landlord’s or Landlord’s employees’, agents’ or
contractors’ active negligence or willful misconduct.

 

Section 6.03.          Landlord’s Obligations.

 

See Addendum Section 6.03.

 

Section 6.04.          Tenant’s Obligations.

 

(a)           Except as provided in Section 6.03, Article Seven (Damage or
Destruction) and Article Eight (Condemnation), Tenant shall keep all portions of
the Property (including structural, nonstructural, interior, exterior, and
landscaped areas, portions, systems and equipment) in good order, condition and
repair (including interior repainting and refinishing, as needed).  If any
portion of the Property or any system or equipment in the Property which Tenant
is obligated to repair cannot be fully repaired or restored, Tenant shall
promptly replace such portion of the Property or system or equipment in the
Property, regardless of whether the benefit of such replacement extends beyond
the Lease Term; but if the benefit or useful life of such replacement extends
beyond the Lease Term (as such term may be extended by exercise of any options),
the useful life of such replacement shall be prorated over the remaining portion
of the Lease Term (as extended), and Tenant shall be liable only for that
portion of the cost which is applicable to the Lease Term (as extended).  Tenant
shall maintain a preventive maintenance contract providing for the regular
inspection and maintenance of the heating and air conditioning system by a
licensed heating and air conditioning contractor.  Subject to the provisions of
Section 4.04(d)(iv), if any part of the Property is damaged by any act or
omission of Tenant, Tenant shall pay Landlord the cost of repairing or replacing
such damaged property, whether or not Landlord would otherwise be obligated to
pay the cost of maintaining or repairing such property.  It is the intention of
Landlord and Tenant that at all times Tenant shall maintain the portions of the
Property which Tenant is obligated to maintain in an attractive, first-class and
fully operative condition.

 

(b)           Tenant shall fulfill all of Tenant’s obligations under this
Section 6.04 at Tenant’s sole expense.  If Tenant fails to maintain, repair or
replace the Property as required by this Section 6.04 or is not using all
reasonable efforts to do so, Landlord may, upon ten (10) days’ prior notice to
Tenant (except that no notice shall be required in the case of an emergency),
enter the Property and perform such maintenance or repair (including
replacement, as needed) on behalf of Tenant.  In such case, Tenant shall
reimburse Landlord for all costs incurred in performing such maintenance or
repair immediately upon demand.

 

Section 6.05.          Alterations, Additions, and Improvements.

 

(a)           Tenant shall not make any alterations, additions, or improvements
to the Property without Landlord’s prior written consent, which shall not be
unreasonably withheld, except for non-structural alterations which do not exceed
Forty Thousand Dollars ($40,000.00) in cost per project and which are not
visible from the outside of any building of which the Property is part. 
Landlord may require Tenant to provide demolition and/or lien and completion
bonds in form and amount satisfactory to Landlord.  Tenant shall promptly remove
any alterations, additions, or improvements constructed in violation of this
Paragraph 6.05(a) upon Landlord’s written request.  All alterations, additions,
and improvements shall be done in a good and workmanlike manner, in conformity
with all applicable laws and regulations, and by a contractor approved by
Landlord, which shall not be unreasonably withheld.  Upon completion of any such
work, Tenant shall provide Landlord with “as built” plans, copies of all
construction contracts, and proof of payment for all labor and materials.

 

(b)           Tenant shall pay when due all claims for labor and material
furnished to or for the Tenant Group at the Property.  Tenant shall give
Landlord at least twenty (20) days’ prior written notice of the commencement of
any work on the Property, regardless of whether Landlord’s consent to such work
is required.  Landlord may elect to record and post notices of
non-responsibility on the Property.

 

Section 6.06.          Condition upon Termination.  Upon the termination of the
Lease, Tenant shall surrender the Property to Landlord, broom clean and in the
same condition as received except for ordinary wear and

 

8

--------------------------------------------------------------------------------


 

tear which Tenant was not otherwise obligated to remedy under any provision of
this Lease.  However, Tenant shall not be obligated to repair any damage which
Landlord is required to repair in accordance with this Lease.  In addition,
Landlord may require Tenant to remove any alterations, additions or improvements
(whether or not made with Landlord’s consent) prior to the expiration of the
Lease and to restore the Property to its prior condition, all at Tenant’s
expense.  All alterations, additions and improvements which Landlord has not
required Tenant to remove shall become Landlord’s property and shall be
surrendered to Landlord upon the expiration or earlier termination of the Lease,
except that Tenant may remove any of Tenant’s machinery or equipment which can
be removed without material damage to the Property.  Tenant shall repair, at
Tenant’s expense, any damage to the Property caused by the removal of any such
machinery or equipment.  In no event, however, shall Tenant remove any of the
following materials or equipment (which shall be deemed Landlord’s property)
without Landlord’s prior written consent:  any power wiring or power panels;
lighting or lighting fixtures; wall coverings; drapes, blinds or other window
coverings; carpets or other floor coverings; heaters, air conditioners or any
other heating or air conditioning equipment; fencing or security gates; or other
similar building operating equipment and decorations.

 

See Addendum Section 6.06

 

ARTICLE SEVEN:               DAMAGE OR DESTRUCTION

 

Section 7.01.          Partial Damage to Property.

 

(a)           Tenant shall notify Landlord in writing immediately upon the
occurrence of any damage to the Property.  If the Property is only partially
damaged (i.e., less than fifty percent (50%) of the Property is untenantable as
a result of such damage or less than fifty percent (50%) of Tenant’s operations
are materially impaired) and if the proceeds received by Landlord from the
insurance policies described in Paragraph 4.04(b) are sufficient to pay for the
necessary repairs, this Lease shall remain in effect and Landlord shall repair
the damage as soon as reasonably possible.  Landlord may elect (but is not
required) to repair any damage to Tenant’s fixtures, equipment, or improvements.

 

(b)           If (i) Landlord has maintained the insurance required to be
maintained under Paragraph 4.04(b) and the insurance proceeds received by
Landlord are not sufficient to pay the entire cost of repair; (ii) the cause of
the damage is not covered by such insurance policies; or (iii) the holder of any
mortgage on the Property shall require that the insurance proceeds or any
portion thereof be used to retire the mortgage debt, Landlord may elect either
to (i) repair damage as soon as reasonably possible, in which case this Lease
shall remain in full force and effect, or (ii) terminate this Lease as of the
date the damage occurred.  Landlord shall notify Tenant within thirty (30) days
after receipt of notice of the occurrence of the damage whether Landlord elects
to repair the damage or terminate the Lease.  If Landlord elects to repair the
damage, Tenant shall pay Landlord the “deductible amount” (if any) under
Landlord’s insurance policies and, if the damage was due to an act or omission
of Tenant, or Tenant’s employees, agents, contractors or invitees, the
difference between the actual cost of repair and any insurance proceeds received
by Landlord.  If Landlord elects to terminate this Lease, Tenant may elect to
continue this Lease in full force and effect, in which case Tenant shall repair
any damage to the Property and any building in which the Property is located. 
Tenant shall pay the cost of such repairs, except that upon satisfactory
completion of such repairs, Landlord shall deliver to Tenant any insurance
proceeds received by Landlord for the damage repaired by Tenant.  Tenant shall
give Landlord written notice of such election within ten (10) days after
receiving Landlord’s termination notice.

 

(c)           If the damage to the Property occurs during the last six (6)
months of the Lease Term and such damage will require more than thirty (30) days
to repair, either Landlord or Tenant may elect to terminate this Lease as of the
date the damage occurred, regardless of the sufficiency of any insurance
proceeds.  The party electing to terminate this Lease shall give written
notification to the other party of such election within thirty (30) days after
Tenant’s notice to Landlord of the occurrence of the damage.

 

Section 7.02.          Substantial or Total Destruction.  If the Property is
substantially or totally destroyed by any cause whatsoever (i.e., the damage to
the Property is greater than partial damage as described in Section 7.01), and
regardless of whether Landlord receives any insurance proceeds, this Lease shall
terminate the later of (i) the

 

9

--------------------------------------------------------------------------------


 

date the destruction occurred or (ii) the date Tenant ceases to do business at
the Property.  Notwithstanding the preceding sentence, if the Property can be
rebuilt within six (6) months after the date of destruction, Landlord may elect
to rebuild the Property at Landlord’s own expense, in which case this Lease
shall remain in full force and effect.  Landlord shall notify Tenant of such
election within thirty (30) days after Tenant’s notice of the occurrence of
total or substantial destruction.  If Landlord so elects, Landlord shall rebuild
the Property at Landlord’s sole expense, except that if the destruction was
caused by an act or omission of Tenant, Tenant shall pay Landlord the difference
between the actual cost of rebuilding and any insurance proceeds received by
Landlord.

 

Section 7.03.          Temporary Reduction of Rent.  If the Property is
destroyed or damaged and Landlord or Tenant repairs or restores the Property
pursuant to the provisions of this Article Seven, any rent payable during the
period of such damage, repair and/or restoration shall be reduced according to
the degree, if any, to which Tenant’s use of the Property is impaired.  Except
for such possible reduction in Base Rent, insurance premiums and real property
taxes, Tenant shall not be entitled to any compensation, reduction, or
reimbursement from Landlord as a result of any damage, destruction, repair, or
restoration of or to the Property.

 

Section 7.04.          Waiver.  Tenant waives the protection of any statute,
code or judicial decision which grants a tenant the right to terminate a lease
in the event of the substantial or total destruction of the leased property. 
Tenant agrees that the provisions of Section 7.02 above shall govern the rights
and obligations of Landlord and Tenant in the event of any substantial or total
destruction to the Property.

 

ARTICLE EIGHT:                CONDEMNATION

 

If all or any portion of the Property is taken under the power of eminent domain
or sold under the threat of that power (all of which are called “Condemnation”),
this Lease shall terminate as to the part taken or sold on the date the
condemning authority takes title or possession, whichever occurs first.  If more
than twenty percent (20%) of the floor area of the building in which the
Property is located, or which is located on the Property, is taken, either
Landlord or Tenant may terminate this Lease as of the date the condemning
authority takes title or possession, by delivering written notice to the other
within ten (10) days after receipt of written notice of such taking (or in the
absence of such notice, within ten (10) days after the condemning authority
takes title or possession).  If neither Landlord nor Tenant terminates this
Lease, this Lease shall remain in effect as to the portion of the Property not
taken, except that the Base Rent and Additional Rent shall be reduced in
proportion to the reduction in the floor area of the Property.  Any Condemnation
award or payment shall be distributed in the following order: (a) first, to any
ground lessor, mortgagee or beneficiary under a deed of trust encumbering the
Property; the amount of its interest in the Property; (b) second, to Tenant,
only the amount of any award specifically designated for loss of or damage to
Tenant’s trade fixtures or removable persona] property; and (c) third, to
Landlord, the remainder of such award, whether as compensation for reduction in
the value of the leasehold, the taking of the fee, or otherwise.  If this Lease
is not terminated, Landlord shall repair any damage to the Property caused by
the Condemnation, except that Landlord shall not be obligated to repair any
damage for which Tenant has been reimbursed by the condemning authority.  If the
severance damages received by Landlord are not sufficient to pay for such
repair, Landlord shall have the right to either terminate this Lease or make
such repair at Landlord’s expense.

 

ARTICLE NINE:                   ASSIGNMENT AND) SUBLETTING

 

Section 9.01.          Landlord’s Consent Required.  No portion of the Property
or of Tenant’s interest in this Lease may be acquired by any other person or
entity, whether by sale, assignment, mortgage, sublease, transfer, operation of
law, or act of Tenant, without Landlord’s prior written consent, except as
provided in Section 9.02 below.  Landlord has the right to grant or withhold its
consent as provided in Section 9.05 below.  Any attempted transfer without
consent shall be void and shall constitute a non-curable breach of this Lease.

 

Section 9.02.          Tenant Affiliate.

 

See Addendum Section 9.02.

 

10

--------------------------------------------------------------------------------


 

Section 9.03.          No Release of Tenant.  No transfer permitted by this
Article Nine, whether with or without Landlord’s consent, shall release Tenant
or change Tenant’s primary liability to pay the rent and to perform all other
obligations of Tenant under this Lease.  Landlord’s acceptance of rent from any
other person is not a waiver of any provision of this Article Nine.  Consent to
one transfer is not a consent to any subsequent transfer.  If Tenant’s
transferee defaults under this Lease, Landlord may proceed directly against
Tenant without pursuing remedies against the transferee.  Landlord may consent
to subsequent assignments or modifications of this Lease by Tenant’s transferee,
without notifying Tenant or obtaining its consent.  Such action shall not
relieve Tenant’s liability under this Lease.

 

Section 9.04.          Offer to Terminate.  If Tenant desires to assign the
Lease or sublease all of the Property, and if Landlord elects in writing to
terminate this Lease pursuant to Section 9.5, the Lease shall terminate as of
the commencement date of a new lease between Landlord and the proposed assignee
or subtenant and all the terms and provisions of the Lease governing termination
shall apply.  If Landlord does not so elect, the Lease shall continue in effect
until otherwise terminated and the provisions of Section 9.05 with respect to
any proposed transfer shall continue to apply.

 

Section 9.05.          Landlord’s Consent.

 

(a)           Tenant’s request for consent to any transfer described in
Section 9.01 shall set forth in writing the details of the proposed transfer,
including the name, business and financial condition of the prospective
transferee, financial details of the proposed transfer (e.g., the term of and
the rent and security deposit payable under any proposed assignment or
sublease), and any other information Landlord reasonably deems relevant. 
Landlord shall have the right to elect to terminate this Lease, or to withhold
consent, if reasonable, or to grant consent, based on the following factors: 
(i) the business of the proposed assignee or subtenant and the proposed use of
the Property; (ii) the net worth and financial reputation of the proposed
assignee or subtenant; and (iii) Tenant’s compliance with all of its obligations
under the Lease.  If Landlord objects to a proposed assignment solely because of
the net worth and/or financial reputation of the proposed assignee, Tenant may
nonetheless sublease (but not assign), all or a portion of the Property to the
proposed transferee, but only on the other terms of the proposed transfer.

 

(b)           If Tenant assigns or subleases, the following shall apply:

 

(i)            If Tenant assigns or subleases more than 37,000 square feet of
the Property in the aggregate, then Tenant shall pay to Landlord as Additional
Rent under the Lease the Landlord’s Share (stated in Section 1.13) of the Profit
(defined below) on such transaction as and when received by Tenant, unless
Landlord gives written notice to Tenant and the assignee or subtenant that
Landlord’s Share shall be paid by the assignee or subtenant to Landlord
directly.  The “Profit” means (A) all amounts paid to Tenant for such assignment
or sublease, including “key” money, monthly rent in excess of the monthly rent
payable under the Lease, and all fees and other consideration paid for the
assignment or sublease, including fees under any collateral agreements, less
(B) costs and expenses directly incurred by Tenant in connection with the
execution and performance of such assignment or sublease for real estate
broker’s commissions and costs of renovation or construction of tenant
improvement required under such assignment or sublease.  Tenant is entitled to
recover such costs and expenses before Tenant is obligated to pay the Landlord’s
Share to Landlord.  The Profit in the case of a sublease of less than all the
Property is the rent allocable to the subleased space as a percentage on a
square footage basis.

 

(ii)           Tenant shall provide Landlord a written statement certifying all
amounts to be paid from any assignment or sublease of the Property within thirty
(30) days after the transaction documentation is signed, and Landlord may
inspect Tenant’s relevant books and records to verify the accuracy of such
statement.  On written request, Tenant shall promptly furnish to Landlord copies
of all the transaction documentation, all of which shall be certified by Tenant
to be complete, true and correct.  Landlord’s receipt of Landlord’s Share shall
not be a consent to any further assignment or subletting.  The breach of
Tenant’s obligation under this Paragraph 9.05(b) shall be a material default of
the Lease.

 

Section 9.06.          No Merger.  No merger shall result from Tenant’s sublease
of the Property under this Article Nine, Tenant’s surrender of this Lease or the
termination of this Lease in any other manner.  In any such

 

11

--------------------------------------------------------------------------------


 

event, Landlord may terminate any or all subtenancies or succeed to the interest
of Tenant as sublandlord under any or all subtenancies.

 

ARTICLE TEN:                    DEFAULTS; REMEDIES

 

Section 10.01.        Covenants and Conditions.  Tenant’s performance of each
obligation under this Lease is a condition as well as a covenant.  Tenant’s
right to continue in possession of the Property is conditioned upon Tenant’s
performance.  Time is of the essence in the performance of all covenants and
conditions.

 

Section 10.02.        Defaults.  Tenant shall be in material default under this
Lease:

 

(a)           If Tenant fails to pay rent and abandons the Property or if
Tenant’s vacation of the Property results in the cancellation of any insurance
described in Section 4.04;

 

(b)           If Tenant fails to pay rent when due or any other charge within
ten (10) days from receipt of such bill or statement from Landlord;

 

(c)           If Tenant fails to perform any of Tenant’s non-monetary
obligations under this Lease for a period of thirty (30) days after written
notice from Landlord; provided that if more than thirty (30) days are required
to complete such performance, Tenant shall not be in default if Tenant commences
such performance within the thirty (30) -day period and thereafter diligently
pursues its completion.  The notice required by this Paragraph is intended to
satisfy any and all notice requirements imposed by law on Landlord and is not in
addition to any such requirement.

 

(d)           (i) If Tenant makes a general assignment or general arrangement
for the benefit of creditors; (ii) if a petition for adjudication of bankruptcy
or for reorganization or rearrangement is filed by or against Tenant and is not
dismissed within thirty (30) days; (iii) if a trustee or receiver is appointed
to take possession of substantially all of Tenant’s assets located at the
Property or of Tenant’s interest in this Lease and possession is not restored to
Tenant within thirty (30) days; or (iv) if substantially all of Tenant’s assets
located at the Property or of Tenant’s interest in this Lease is subjected to
attachment, execution or other judicial seizure which is not discharged within
thirty (30) days.  If a court of competent jurisdiction determines’ that any of
the acts described in this subparagraph (d) is not a default under this Lease,
and a trustee is appointed to take possession (or if Tenant remains a debtor in
possession) and such trustee or Tenant transfers Tenant’s interest hereunder,
then Landlord shall receive, as Additional Rent, the excess, if any, of the rent
(or any other consideration) paid in connection with such assignment or sublease
over the rent payable by Tenant under this Lease.

 

(e)           If any guarantor of the Lease revokes or otherwise terminates, or
purports to revoke or otherwise terminate, any guaranty of all or any portion of
Tenant’s obligations under the Lease.  Unless otherwise expressly provided, no
guaranty of the Lease is revocable.

 

Section 10.03.        Remedies.  On the occurrence of any material default by
Tenant, Landlord may, at any time thereafter, following three (3) days written
notice or demand (which may be in the form of a three (3) day notice to pay rent
or quit and which time may run concurrently therewith) and without limiting
Landlord in the exercise of any right or remedy which Landlord may have:

 

(a)           Terminate Tenant’s right to possession of the Property by any
lawful means, in which case this Lease shall terminate and Tenant shall
immediately surrender possession of the Property to Landlord.  If Tenant shall
be served with a demand for the payment of past due rent or any other charge,
any payments rendered thereafter to cure any default by Tenant shall be made
only by cashier’s check.  In such event, Landlord shall be entitled to recover
from Tenant all damages incurred by Landlord by reason of Tenant’s default,
including (i) the worth at the time of the award of the unpaid Base Rent,
Additional Rent and other charges which Landlord had earned at the time of the
termination; (ii) the worth at the time of the award of the amount by which the
unpaid Base Rent, Additional Rent and other charges which Landlord would have
earned after termination until the time of the award exceeds the amount of such
rental loss that Tenant proves Landlord could have reasonably avoided; (iii) the

 

12

--------------------------------------------------------------------------------


 

worth at the time of the award of the amount by which the unpaid Base Rent,
Additional Rent and other charges which Tenant would have paid for the balance
of the Lease term after the time of award exceeds the amount of such rental loss
that Tenant proves Landlord could have reasonably avoided; and (iv) any other
amount necessary to compensate Landlord for all the detriment proximately caused
by Tenant’s failure to perform its obligations under the Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, any costs or expenses Landlord incurs in maintaining or
preserving the Property after such default, the cost of recovering possession of
the Property, expenses of reletting, including necessary renovation or
alteration of the Property, Landlord’s reasonable attorneys’ fees incurred in
connection therewith, and any real estate commission paid or payable.  As used
in subparts (i) and (ii) above, the “worth at the time of the award” is computed
by allowing interest on unpaid amounts at the rate of fifteen percent (15%) per
annum, or such lesser amount as may then be the maximum lawful rate.  As used in
subpart (iii) above, the “worth at the time of the award” is computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco at the time of the award, plus one percent (1%).  If Tenant has
abandoned the Property, Landlord shall have the option of (i) retaking
possession of the Property and recovering from Tenant the amount specified in
this Paragraph 10.03(a); and/or (ii) proceeding under Paragraph 10.03(b).

 

(b)           Maintain Tenant’s right to possession, in which case this Lease
shall continue in effect whether or not Tenant has abandoned the Property.  In
such event, Landlord shall be entitled to enforce all of Landlord’s rights and
remedies under this Lease, including the right to recover the rent as it becomes
due; Landlord shall have the remedy described in California Civil Code
Section 1951.4 (lessor may continue lease in effect after lessee’s breach and
abandonment and recover rent as it becomes due, if lessee has the right to
sublet or assign subject only to reasonable limitations);

 

(c)           Pursue any other remedy now or hereafter available to Landlord
under the laws or judicial decisions of the state in which the Property is
located.

 

Section 10.04.        Intentionally Deleted.

 

Section 10.05.        Automatic Termination.  Notwithstanding any other term or
provision hereof to the contrary, the Lease shall terminate on the occurrence of
any act which affirms the Landlord’s intention to terminate the Lease as
provided in Section 10.03 hereof, including the filing of an unlawful detainer
action against Tenant.  On such termination, Landlord’s damages for default
shall include all costs and fees, including reasonable attorneys’ fees that
Landlord incurs in connection with the filing, commencement, pursuing and/or
defending of any action in any bankruptcy court or other court with respect to
the Lease; the obtaining of relief from any stay in bankruptcy restraining any
action to evict Tenant; or the pursuing of any action with respect to Landlord’s
right to possession of the Property.  All such damages suffered (apart from Base
Rent and other rent payable hereunder) shall constitute pecuniary damages which
must be reimbursed to Landlord prior to assumption of the Lease by Tenant or any
successor to Tenant in any bankruptcy or other proceeding.

 

Section 10.06.        Cumulative Remedies.  Landlord’s exercise of any right or
remedy shall not prevent it from exercising any other right or remedy.

 

Section 10.07.        See Addendum

 

ARTICLE ELEVEN:             PROTECTION OF LENDERS

 

Section 11.01.        Subordination.  Landlord shall have the right to
subordinate this Lease to any ground lease, deed of trust or mortgage
encumbering the Property, any advances made on the security thereof and any
renewals, modifications, consolidations, replacements or extensions thereof,
whenever made or recorded.  Tenant shall cooperate with Landlord and any lender
which is acquiring a security interest in the Property or the Lease.  Tenant
shall execute such further document and assurances as such lender may require in
the form attached hereto as Exhibit “B” or such other form as is then required
by Landlord’s lender, provided that such agreement contains a non-disturbance
agreement in favor of Tenant and provided further that Tenant’s obligations
under this Lease shall not be increased in any material way (the performance of
ministerial acts shall not be deemed material), and Tenant

 

13

--------------------------------------------------------------------------------


 

shall not be deprived of its rights under this Lease.  Tenant’s right to quiet
possession of the Property during the Lease Term shall not be distributed if
Tenant pays the rent and performs all of Tenant’s obligations under this Lease
and is not otherwise in default.  If any ground lessor, beneficiary or mortgagee
elects to have this Lease prior to the lien of its ground lease, deed of trust
or mortgage and gives written notice thereof to Tenant, this Lease shall be
deemed prior to such ground lease, deed of trust or mortgage whether this Lease
is dated prior or subsequent to the date of said ground lease, deed of trust or
mortgage or the date of recording thereof.

 

See Addendum Section 11.01

 

Section 11.02.        Attornment.  If Landlord’s interest in the Property is
acquired by any ground lessor, beneficiary under a deed of trust, mortgagee, or
purchaser at a foreclosure sale, Tenant shall attorn to the transferee of or
successor to Landlord’s interest in the Property and recognize such transferee
or successor as Landlord under this Lease.  Tenant waives the protection of any
current or future statute or rule of law which gives or purports to give Tenant
any right to terminate this Lease or surrender possession of the Property upon
the transfer of Landlord’s interest.

 

Section 11.03.        Signing of Documents.  Tenant shall sign and deliver any
instrument or documents necessary or appropriate to evidence any such attornment
or subordination or agreement to do so, provided that such agreement includes a
non-disturbance provision in favor of Tenant.  If Tenant fails to do so within
fifteen (15) days after written request, Tenant hereby makes, constitutes and
irrevocably appoints Landlord, or any transferee               or successor of
Landlord, the attorney-in-fact of Tenant to execute and deliver any such
instrument or document so long as such instrument complies with the provisions
of this Article Eleven.

 

Section 11.04.        Estoppel Certificates.

 

(a)           Upon Landlord’s written request, Tenant shall execute, acknowledge
and deliver to Landlord a written statement in the form attached hereto as
Exhibit “C” or such other form as is then required by Landlord’s lender,
certifying: (i) that none of the terms or provisions of this Lease have been
changed (or if they have been changed, stating how they have been changed); (ii)
that this Lease has not been cancelled or terminated; (iii) the last date of
payment of the Base Rent and other charges and the time period covered by such
payment; (iv) that Landlord is not in default under this Lease (or, if Landlord
is claimed to be in default, stating why); and (v) such other representations or
information with respect to Tenant or the Lease as Landlord may reasonably
request or which any prospective purchaser or encumbrancer of the Property may
require.  Tenant shall deliver such statement to Landlord within fifteen (15)
days after Landlord’s request.  Landlord may give any such statement by Tenant
to any prospective purchaser or encumbrancer of the Property.  Such purchaser or
encumbrancer may rely conclusively upon such statement as true and correct.

 

(b)           If Tenant does not deliver such statement to Landlord within such
fifteen (15) -day period, Landlord, and any prospective purchaser or
encumbrancer, may conclusively presume and rely upon the following facts: 
(i) that the terms and provisions of this Lease have not been changed except as
otherwise represented by Landlord; (ii) that this Lease has not been cancelled
or terminated except as otherwise represented by Landlord; (iii) that not more
than one month’s Base Rent or other charges have been paid in advance; and (iv)
that Landlord is not in default under the Lease.  In such event, Tenant shall be
estopped from denying the truth of such facts.

 

Section 11.05.        Tenant’s Financial Condition.  Within ten (10) days after
written request from Landlord, Tenant shall deliver to Landlord Tenant’s then
existing financial statements to verify the net worth of Tenant or any assignee,
subtenant, or guarantor of Tenant.  In addition, Tenant shall deliver to any
lender designated by Landlord any financial statements required by such lender
to facilitate the financing or refinancing of the Property.  Tenant represents
and warrants to Landlord that each such financial statement is a true and
accurate statement as of the date of such statement.  All financial statements
shall be confidential and shall be used only for the purposes set forth in this
Lease.

 

14

--------------------------------------------------------------------------------


 

ARTICLE TWELVE:            LEGAL COSTS

 

Section 12.01.        Legal Proceedings.  If Tenant or Landlord shall be in
breach or default under this Lease, such party (the “Defaulting Party”) shall
reimburse the other party (the “Nondefaulting Party”) upon demand for any costs
or expenses that the Nondefaulting Party incurs in connection with any breach or
default of the Defaulting Party under this Lease, whether or not suit is
commenced or judgment entered.  Such costs shall include legal fees and costs
incurred for the negotiation of a settlement, enforcement of rights or
otherwise.  Furthermore, if any action for breach of or to enforce the
provisions of this Lease is commenced, the court in such action shall award to
the party in whose favor a judgment is entered, a reasonable sum as attorneys’
fees and costs.  The losing party in such action shall pay such attorneys’ fees
and costs.  Tenant shall also indemnify Landlord against and hold Landlord
harmless from all costs, expenses, demands and liability Landlord may incur if
Landlord becomes or is made a party to any claim or action (a) instituted by
Tenant against any third party, or by any third party against Tenant, or by or
against any person holding any interest under or using the Property by license
of or agreement with Tenant; (b) for foreclosure of any lien for labor or
material furnished to or for Tenant Group; (c) otherwise arising out of or
resulting from any act or transaction of Tenant Group; or (d) necessary to
protect Landlord’s interest under this Lease in a bankruptcy proceeding, or
other proceeding under Title 11 of the United States Code, as amended.  Tenant
shall defend Landlord against any such claim or action at Tenant’s expense with
counsel reasonably acceptable to Landlord or, at Landlord’s election, Tenant
shall reimburse Landlord for any legal fees or costs Landlord reasonably incurs
in any such claim or action.

 

Section 12.02.        Landlord’s Consent.  Tenant shall pay Landlord’s
reasonable attorneys’ fees incurred in connection with Tenant’s request for
Landlord’s consent under Article Nine (Assignment and Subletting), or in
connection with any other act which Tenant proposes to do and which requires
Landlord’s consent.

 

ARTICLE THIRTEEN:        MISCELLANEOUS PROVISIONS

 

Section 13.01.        Non-Discrimination.  Tenant promises, and it is a
condition to the continuance of this Lease, that there will be no discrimination
against, or segregation of, any person or group of persons on the basis of race,
color, sex, creed, national origin or ancestry in the leasing, subleasing,
transferring, occupancy, tenure or use of the Property or any portion thereof.

 

Section 13.02.        Landlord’s Liability; Certain Duties.

 

(a)           As used in this Lease, the term “Landlord” means only the current
owner or owners of the fee title to the Property or the leasehold estate under a
ground lease of the Property at the time in question.  Each Landlord is
obligated to perform the obligations of Landlord under this Lease only during
the time such Landlord owns such interest or title.  Any Landlord who transfers
its title or interest is relieved of all liability with respect to the
obligations of Landlord under this Lease to be performed on or after the date of
transfer, provided the transferee assumes all of Landlord’s obligations from the
date of transfer.  However, each Landlord shall deliver to its transferee all
funds that Tenant previously paid if such funds have not yet been applied under
the terms of this Lease.

 

(b)           Tenant shall give written notice of any failure by Landlord to
perform any of its obligations under this Lease to Landlord and to any ground
lessor, mortgagee or beneficiary under any deed of trust encumbering the
Property whose name and address have been furnished to Tenant in writing. 
Landlord shall not be in default under this Lease unless Landlord (or such
ground lessor, mortgagee or beneficiary) fails to cure such non-performance
within thirty (30) days after receipt of Tenant’s notice.  However, if such
non-performance reasonably requires more than thirty (30) days to cure, Landlord
shall not be in default if such cure is commenced within such thirty (30) -day
period and thereafter diligently pursued to completion.

 

(c)           Notwithstanding any term or provision herein to the contrary, the
liability of Landlord for the performance of its duties and obligations under
this Lease is limited to Landlord’s interest in the Property, and neither the
Landlord nor its partners, shareholders, officers or other principals shall have
any personal liability under this Lease.

 

15

--------------------------------------------------------------------------------


 

Section 13.03.        Severability.  A determination by a court of competent
jurisdiction that any provision of this Lease or any part thereof is illegal or
unenforceable shall not cancel or invalidate the remainder of such provision or
this Lease, which shall remain in full force and effect.

 

Section 13.04.        Interpretation.  The captions of the Articles or Sections
of this Lease are to assist the parties in reading this Lease and are not a part
of the terms or provisions of this Lease.  Whenever required by the context of
this Lease, the singular shall include the plural and the plural shall include
the singular.  The masculine, feminine and neuter genders shall each include the
other.  In any provision relating to the conduct, acts or omissions of Tenant,
the term “Tenant” shall include Tenant’s agents, employees, contractors,
invitees, successors or others using the Property with Tenant’s expressed or
implied permission.

 

Section 13.05.        Incorporation of Prior Agreements; Modifications.  This
Lease is the only agreement between the parties pertaining to the lease of the
Property and no other agreements are effective.  All amendments to this Lease
shall be in writing and signed by all parties.  Any other attempted amendment
shall be void.

 

Section 13.06.        Notices.  All notices required or permitted under this
Lease shall be in writing and shall be personally delivered or sent by national
overnight carrier or certified mail, return receipt requested, postage prepaid. 
Notices to Tenant shall be delivered to the address specified in Section 1.03
above.  Notices to Landlord shall be delivered to the address specified in
Section 1.02 above.  All notices shall be effective upon delivery.  Either party
may change its notice address upon written notice to the other party.

 

Section 13.07.        Waivers.  All waivers must be in writing and signed by the
waiving party.  Landlord’s failure to enforce any provision of this Lease or its
acceptance of rent shall not be a waiver and shall not prevent Landlord from
enforcing that provision or any other provision of this Lease in the future.  No
statement on a payment check from Tenant or in a letter accompanying a payment
check shall be binding on Landlord.  Landlord may, with or without notice to
Tenant, negotiate such check without being bound to the conditions of such
statement.

 

Section 13.08.        No Recordation.  Tenant shall not record this Lease
without prior written consent from Landlord.  However, either Landlord or Tenant
may require that a “Short Form” memorandum of this Lease executed by both
parties be recorded.  The party requiring such recording shall pay all transfer
taxes and recording fees.

 

Section 13.09.        Binding Effect; Choice of Law.  This Lease binds any party
who legally acquires any rights or interest in this Lease from Landlord or
Tenant.  However, Landlord shall have no obligation to Tenant’s successor unless
the rights or interests of Tenant’s successor are acquired in accordance with
the terms of this Lease.  The laws of the state in which the Property is located
shall govern this Lease.

 

Section 13.10.        Corporate Authority; Partnership Authority.  If Tenant is
a corporation, such corporation represents and warrants that each person signing
this Lease on behalf of Tenant has full authority to do so and that this Lease
binds the corporation.  Within thirty (30) days after this Lease is signed,
Tenant shall deliver to Landlord a certified copy of a resolution of Tenant’s
Board of Directors authorizing the execution of this Lease or other evidence of
such authority reasonably acceptable to Landlord.  If Tenant is a partnership,
each person or entity signing this Lease for Tenant represents and warrants that
he or it is a general partner of the partnership, that he or it has full
authority to sign for the partnership and that this Lease binds the partnership
and all general partners of the partnership.  Tenant shall give written notice
to Landlord of any general partner’s withdrawal or addition.  Within thirty (30)
days after this Lease is signed, Tenant shall deliver to Landlord a copy of
Tenant’s recorded statement of partnership or certificate of limited
partnership.

 

Section 13.11.        Joint and Several Liability.

 

Section 13.12.        See Addendum Section 13.12

 

16

--------------------------------------------------------------------------------


 

Section 13.13.        Execution of Lease.  This Lease may be executed in
counterparts and, when all counterpart documents are executed, the counterparts
shall constitute a single binding instrument.  Landlord’s delivery of this Lease
to Tenant shall not be deemed to be an offer to lease and shall not be binding
upon either party until executed and delivered by both parties.

 

Section 13.14.        Survival.  All representations and warranties of Landlord
and Tenant shall survive the termination of this Lease.

 

ARTICLE FOURTEEN:       BROKERS

 

Section 14.01.        Broker’s Fee.  When this Lease is signed by and delivered
to both Landlord and Tenant, Landlord shall pay a real estate commission to
Landlord’s Broker named in Section 1.08 above, if any, as provided in the
written agreement between Landlord and Landlord’s Broker, or the sum stated in
Section 1.09 above for services rendered to Landlord by Landlord’s Broker in
this transaction.  Landlord shall pay Landlord’s Broker a commission if Tenant
exercises any option to extend the Lease Term or to buy the Property, or any
similar option or right which Landlord may grant to Tenant, or if Landlord’s
Broker is the procuring cause of any other lease or sale entered into between
Landlord and Tenant covering the Property.  Such commission shall be the amount
set forth in Landlord’s Broker’s commission schedule in effect as of the
execution of this Lease.  If a Tenant’s Broker is named in Section 1.08 above,
Landlord’s Broker shall pay an appropriate portion of its commission to Tenant’s
Broker if so provided in any agreement between Landlord’s Broker and Tenant’s
Broker.  Nothing contained in this Lease shall impose any obligation on Landlord
to pay a commission or fee to any party other than Landlord’s Broker.

 

Section 14.02.        Protection of Brokers.  If Landlord sells the Property, or
assigns Landlord’s interest in this Lease, the buyer or assignee shall, by
accepting such conveyance of the Property or assignment of the Lease, be
conclusively deemed to have agreed to make all payments to Landlord’s Broker
thereafter required of Landlord under this Article Fourteen.  Landlord’s Broker
shall have the right to bring a legal action to enforce or declare rights under
this provision.  The prevailing party in such action shall be entitled to
reasonable attorneys’ fees to be paid by the losing party.  Such attorneys’ fees
shall be fixed by the court in such action.  This Paragraph is included in this
Lease for the benefit of Landlord’s Broker.

 

Section 14.03.        Broker’s Disclosure of Agency.  Landlord’s Broker hereby
discloses to Landlord and Tenant and Landlord and Tenant hereby consent to
Landlord’s Broker acting in this transaction as the agent of (check one):

 

ý    Landlord exclusively; or

o    both Landlord and Tenant.

 

Section 14.04.        No Other Brokers.  Tenant represents and warrants to
Landlord that the brokers named in Section 1.08 above are the only agents,
brokers, finders or other parties with whom Tenant has dealt who are or may be
entitled to any commission or fee with respect to this Lease or the Property.

 

ADDITIONAL PROVISIONS MAY BE SET FORTH IN A RIDER OR RIDERS ATTACHED HERETO OR
IN THE BLANK SPACE BELOW.  IF NO ADDITIONAL PROVISONS ARE INSERTED, PLEASE DRAW
A LINE THROUGH THE SPACE BELOW.

 

17

--------------------------------------------------------------------------------


 

Landlord and Tenant have signed this Lease at the place and on the dates
specified adjacent to their signatures below and have initialed all Riders which
are attached to or incorporated by reference in this Lease.

 

 

 

 

“LANDLORD”

 

 

Signed on

 

, 19

 

 

MAJESTIC-MAPA PROPERTIES, LLC,

 

a California limited liability company

at

 

 

 

MAJESTIC REALTY CO., a California corporation

By:

MAJESTIC REALTY CO.,
a California corporation,
its manager

 

 

By:

/s/ Edward P. Roski, Jr.

 

 

 

 

 

 

Its:

 

 

By:

/s/ David A. Wheeler

 

 

 

 

 

 

Its:

Executive Vice President

 

 

By:

/s/ David A. Wheeler

 

 

 

 

 

 

Its:

 

 

By:

/s/ Edward P. Roski Jr.

 

 

 

 

 

 

Its:

President

 

 

 

 

 

 

“TENANT”

 

 

Signed on

 

, 19

 

 

GILEAD SCIENCES, Inc. a Delaware corporation

 

 

at

 

 

 

 

By:

/s/ Crispin G.S. Eley

 

 

 

 

Its:

V.P. Pharmaceutical Operations

 

 

 

By:

/s/ Anthony D. Caracciolo

 

 

 

 

Its:

V.P. Manufacturing

 

IN ANY REAL ESTATE TRANSACTION, IT IS RECOMMENDED THAT YOU CONSULT WITH A
PROFESSIONAL, SUCH AS A CIVIL ENGINEER, INDUSTRIAL HYGIENIST OR OTHER PERSON
WITH EXPERIENCE IN EVALUATING THE CONDITION OF THE PROPERTY, INCLUDING THE
POSSIBLE PRESENCE OF ASBESTOS, HAZARDOUS MATERIALS AND UNDERGROUND STORAGE
TANKS.

 

THIS PRINTED FORM LEASE HAS BEEN DRAFTED BY LEGAL COUNSEL AT THE DIRECTION OF
THE SOUTHERN CALIFORNIA CHAPTER OF THE SOCIETY OF INDUSTRIAL AND OFFICE
REALTORS,® INC.  NO REPRESENTATION OR RECOMMENDATION IS MADE BY THE SOUTHERN
CALIFORNIA CHAPTER OF THE SOCIETY OF INDUSTRIAL AND OFFICE REALTORS,® INC., ITS
LEGAL COUNSEL, THE REAL ESTATE BROKERS NAMED HEREIN, OR THEIR EMPLOYEES OR
AGENTS, AS TO THE LEGAL SUFFICIENCY, LEGAL EFFECT OR TAX CONSEQUENCES OF THIS
LEASE OR OF THIS TRANSACTION.  LANDLORD AND TENANT SHOULD RETAIN LEGAL COUNSEL
TO ADVISE THEM ON SUCH MATTERS AND SHOULD RELY UPON THE ADVICE OF SUCH LEGAL
COUNSEL.

 

18

--------------------------------------------------------------------------------


 

ADDENDUM TO INDUSTRIAL REAL ESTATE LEASE

 

This Addendum (“Addendum”) is made and entered into by MAJESTIC-MAPA PROPERTIES,
LLC., a California limited liability company and MAJESTIC REALTY CO., a
California corporation (collectively, “Landlord”) and GILEAD SCIENCES, INC., a
Delaware corporation (“Tenant”), and is dated as of the date set forth on
Section 1.01 of the Industrial Real Estate Lease between Landlord and Tenant
(“Lease”) to which this Addendum is attached.  The promises, covenants,
agreements and declarations made and set forth herein are intended to and shall
have the same force and effect as if set forth at length in the body of the
Lease.  To the extent that the provisions of this Addendum are inconsistent with
the terms and conditions of the Lease, the terms and conditions of this Addendum
shall control.

 

SECTION 1.12(a)                  BASE RENT.

 

Commencing as of the twenty-fifth (25th) “Lease Month,” as that term is defined
below, and continuing through the thirty-sixth (36th) Lease Month, the monthly
Base Rent shall be an amount equal to TWENTY-FOUR THOUSAND SIX HUNDRED FIFTY-SIX
AND NO/100  DOLLARS ($24,656.00).  Commencing as of the thirty-seventh (37th)
Lease Month and continuing through the sixtieth (60th) Lease Month, the monthly
Base Rent shall be equal to TWENTY-FIVE THOUSAND SEVEN HUNDRED TWENTY-EIGHT AND
NO/100  DOLLARS ($25,728.00).  The term “Lease Month” shall mean each
consecutive month during the Lease Term, with the first Lease Month commencing
on the Lease Commencement Date.

 

SECTION 5.02                       MANNER OF USE.

 

Section 5.02 is hereby amended by adding the following at the end thereof:

 

“Tenant shall not do anything or suffer anything to be done in or about the
Property which will in any way conflict with any law, statute, ordinance or
other governmental rule, regulation or requirement now in force or which may
hereafter be enacted or promulgated (collectively, “Applicable Laws”).  Tenant
shall, at its sole cost and expense, promptly comply with any Applicable Laws
which relate to (i) Tenant’s specific use of the Property, (ii) any alteration
or any tenant improvements or which are triggered by any alteration or any
tenant improvement made by Tenant.  Should any standard or regulation now or
hereafter be imposed on Landlord or Tenant by any state, federal or local
governmental body charged with the establishment, regulation and enforcement of
occupational, health or safety standards for employers, employees, landlords or
tenants, then Landlord and Tenant, as applicable, agree, at its sole cost and
expense to comply promptly with such standards or regulations.  The judgment of
any court of competent jurisdiction or the admission of Tenant in any judicial
action, regardless of whether Landlord is a party thereto, that Tenant has
violated any of said governmental measures, shall be conclusive of that fact as
between Landlord and Tenant.  Landlord shall comply with all Applicable Laws
relating to the Property, as of the Lease Commencement Date if compliance with
such Applicable Laws is required by a governmental agency and provided that
compliance with such Applicable Laws is not the responsibility of Tenant under
this Lease, and provided further that Landlord’s failure to comply therewith
would unreasonably and materially affect the safety of Tenant’s employees or
create a significant health hazard for Tenant’s employees.”

 

SECTION 5.03                       HAZARDOUS MATERIALS.

 

5.03.1      DEFINITIONS.

 

A.            “Hazardous Material” means any substance, whether solid, liquid or
gaseous in nature:

 

(i)            the presence of which requires investigation or remediation under
any federal, state or local statute, regulation, ordinance, order, action,
policy or common law; or

 

(ii)           which is or becomes defined as a “hazardous waste,” “hazardous
substance,”  pollutant or contaminant under any federal, state or local statute,
regulation, rule or ordinance or

 

 

 

542 West Covina Blvd., San Dimas, CA

September 6, 2000

 

[GILEAD SCIENCES, INC.]

 

1

--------------------------------------------------------------------------------


 

amendments thereto including, without limitation, the Comprehensive
Environmental Response, Compensation and Liability Act (42 U.S.C. section 9601
et seq.) and/or the Resource Conservation and Recovery Act (42 U.S.C.
section 6901 et seq.), the Hazardous Materials Transportation Act (49  U.S.C.
section 1801 et seq.), the Federal Water Pollution Control Act (33 U.S.C.
section 1251  et seq.), the Clean Air Act (42 U.S.C. section 7401 et seq.), the
Toxic Substances Control Act, as amended (15 U.S.C. section 2601 et seq.), and
the Occupational Safety and Health Act (29 U.S.C.  section 651 et seq.), as
these laws have been amended or supplemented; or

 

(iii)          which is toxic, explosive, corrosive, flammable, infectious,
radioactive, carcinogenic, mutagenic, or otherwise hazardous or is or becomes
regulated by any governmental authority, agency, department, commission, board,
agency or instrumentality of the United States, the State of California or any
political subdivision thereof; or

 

(iv)          the presence of which on the Property causes or threatens to cause
a nuisance upon the Property or to adjacent properties or poses or threatens to
pose a hazard to the health or safety of persons on or about the Property; or

 

(v)           the presence of which on adjacent properties could constitute a
trespass by Tenant; or

 

(vi)          without limitation which contains gasoline, diesel fuel or other
petroleum hydrocarbons; or

 

(vii)         without limitation which contains polychlorinated biphenyls
(PCBs), asbestos or urea formaldehyde foam insulation; or

 

(viii)        without limitation which contains radon gas.

 

B.            “Environmental Requirements” means all applicable present and
future:

 

(i)            statutes, regulations, rules, ordinances, codes, licenses,
permits, orders, approvals, plans, authorizations, concessions, franchises, and
similar items (including, but not limited to those pertaining to reporting,
licensing, permitting, investigation and remediation), of all Governmental
Agencies; and

 

(ii)           all applicable judicial, administrative, and regulatory decrees,
judgments, and orders relating to the protection of human health or the
environment, including, without limitation, all requirements pertaining to
emissions, discharges, releases, or threatened releases of Hazardous Materials
or chemical substances into the air, surface water, groundwater or land, or
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport, or handling of Hazardous Materials or chemical substances.

 

C.            “Environmental Damages” means all claims, judgments, damages,
losses, penalties, fines, liabilities (including strict liability),
encumbrances, liens, costs, and expenses (including the expense of investigation
and defense of any claim, whether or not such claim is ultimately defeated,
or the amount of any good faith settlement or judgment arising from any such
claim) of whatever kind or nature, contingent or otherwise, matured or
unmatured, foreseeable or unforeseeable (including without limitation reasonable
attorneys’ fees and disbursements and consultants’ fees) any of which are
incurred at any time as a result of the existence of Hazardous Material upon,
about, or beneath the Property or migrating or threatening to migrate to or from
the Property, or the existence of a violation of Environmental Requirements
pertaining to the Property and the activities thereon, regardless of whether the
existence of such Hazardous Material or the violation of Environmental
Requirements arose prior to the present ownership or operation of the Property. 
Environmental Damages include, without limitation:

 

(i)            damages for personal injury, or injury to property or natural
resources occurring upon or off of the Property, including, without limitation,
lost profits, consequential damages, the cost of demolition and rebuilding of
any improvements on real property, interest, penalties and damages arising from
claims brought by or on behalf of employees of Tenant (with respect to which
Tenant waives any right to raise as a defense against Landlord any immunity to
which it may be entitled under any industrial or worker’s compensation laws);

 

2

--------------------------------------------------------------------------------


 

(ii)           fees, costs or expenses incurred for the services of attorneys,
consultants, contractors, experts, laboratories and all other costs incurred in
connection with the investigation or remediation of such Hazardous Materials or
violation of such Environmental Requirements, including, but not limited to, the
preparation of any feasibility studies or reports or the performance of any
cleanup, remediation, removal, response, abatement, containment, closure,
restoration or monitoring work required by any Governmental Agency or reasonably
necessary to make full economic use of the Property or any other property in a
manner consistent with its current use or otherwise expended in connection with
such conditions, and including, without limitation, any attorneys’ fees, costs
and expenses incurred in enforcing the provisions of this Lease or collecting
any sums due hereunder;

 

(iii)          liability to any third person or Governmental Agency to indemnify
such person or Governmental Agency for costs expended in connection with the
items referenced in subparagraph (ii) above; and

 

(iv)          diminution in the fair market value of the Property, including,
without limitation, any reduction in fair market rental value or life expectancy
of the Property or the improvements located thereon or the restriction on the
use of or adverse impact on the marketing of the Property or any portion
thereof.

 

D.            “Governmental Agency” means all governmental agencies,
departments, commissions, boards, bureaus or instrumentalities of the United
States, states, counties, cities and political subdivisions thereof.

 

E.             The “Tenant Group” means Tenant, Tenant’s successors, assignees,
guarantors, officers, directors, agents, employees, invitees, permitees or other
parties under the supervision or control of Tenant or entering the Property
during the term of this Lease with the permission or knowledge of Tenant other
than Landlord or its agents or employees.

 

5.03.2      PROHIBITIONS.

 

A.            Other than normal quantities of general office supplies and except
as specified on Exhibit ”D” attached hereto, Tenant shall not cause, permit or
suffer any Hazardous Material to be brought upon, treated, kept, stored,
disposed of, discharged, released, produced, manufactured, generated, refined or
used upon, about or beneath the Property by the Tenant Group, or any other
person without the prior written consent of Landlord.  From time to time during
the term of this Lease, Tenant may request Landlord’s approval of Tenant’s use
of other Hazardous Materials, which approval may be withheld in Landlord’s sole
discretion.  Tenant shall, prior to the Commencement Date, provide to Landlord
for those Hazardous Materials described on Exhibit “D” (a) a description
of handling, storage, use and disposal procedures, and (b) all “community right
to know” plans or disclosures and/or emergency response plans which Tenant is
required to supply to local Governmental Agencies pursuant to any Environmental
Requirements.

 

B.            Tenant shall not cause, permit or suffer the existence or the
commission by the Tenant Group, or by any other person, of a violation of any
Environmental Requirements upon, about or beneath the Property.

 

C.            Tenant shall neither create or suffer to exist, nor permit the
Tenant Group to create or suffer to exist any lien, security interest or other
charge or encumbrance of any kind with respect to the Property, including,
without limitation, any lien imposed pursuant to section 107(f) of the Superfund
Amendments and Reauthorization Act of 1986 (42 U.S.C. section 9607(1)) or any
similar state statute.

 

D.            Tenant shall not install, operate or maintain any above or below
grade tank, sump, pit, pond, lagoon or other storage or treatment vessel or
device on the Property without Landlord’s prior written consent.

 

5.03.3      INDEMNITY.

 

A.            Tenant, its successors, assigns and guarantors, agree to
indemnify, defend, reimburse and hold harmless:

 

(i)            Landlord; and

 

3

--------------------------------------------------------------------------------


 

(ii)           any other person who acquires all or a portion of the Property in
any manner (including purchase at a foreclosure sale) or who becomes entitled to
exercise the rights and remedies of Landlord under this Lease; and

 

(iii)          the directors, officers, shareholders, employees, partners,
agents, contractors, subcontractors, experts, licensees, affiliates, lessees,
mortgagees, trustees, heirs, devisees, successors, assigns and invitees of such
persons, from and against any and all Environmental Damages which exist as a
result of the activities or negligence of the Tenant Group or which exist as a
result of the breach of any warranty or covenant or the inaccuracy of any
representation of Tenant contained in this Lease, or by Tenant’s remediation of
the Property or failure to meet its obligations contained in this Lease.

 

B.            The obligations contained in this Section 5.03 shall include, but
not be limited to, the burden and expense of defending all claims, suits and
administrative proceedings, even if such claims, suits or proceedings are
groundless, false or fraudulent, and conducting all negotiations of any
description, and paying and discharging, when and as the same become due, any
and all judgments, penalties or other sums due against such indemnified
persons.  Landlord, at its sole expense, may employ additional counsel of its
choice to associate with counsel representing Tenant.

 

C.            Landlord shall have the right but not the obligation to join and
participate in, and control, if it so elects, any legal proceedings or actions
initiated in connection with Tenant’s Hazardous Material activities.  Landlord
may also negotiate, defend, approve and appeal any action taken or issued by any
applicable governmental authority with regard to contamination of the Property
by a Hazardous Material.

 

D.            The obligations of Tenant in this paragraph shall survive the
expiration or termination of this Lease.

 

E.             The obligations of Tenant under this paragraph shall not be
affected by any investigation by or on behalf of Landlord, or by any information
which Landlord may have or obtain with respect thereto.

 

5.03.4      OBLIGATION TO REMEDIATE.

 

In addition to the obligation of Tenant to indemnify Landlord pursuant to this
Lease, Tenant shall, upon approval and demand of Landlord, at its sole cost and
expense and using contractors approved by Landlord, promptly take all actions to
remediate the Property which are required by any Governmental Agency, or which
are reasonably necessary to mitigate Environmental Damages or to allow full
economic use of the Property, which remediation is necessitated from the
presence upon, about or beneath the Property, at any time during or upon
termination of this Lease, of a Hazardous Material or a violation of
Environmental Requirements existing as a result of the activities or negligence
of the Tenant Group.  Such actions shall include, but not be limited to, the
investigation of the environmental condition of the Property, the preparation of
any feasibility studies, reports or remedial plans, and the performance of any
cleanup, remediation, containment, operation, maintenance, monitoring or
restoration work, whether on or off the Property, which shall be performed in a
manner approved by Landlord.  Tenant shall take all actions necessary to restore
the Property to the condition existing prior to the Tenant Group’s introduction
of Hazardous Material upon, about or beneath the Property, notwithstanding any
lesser standard of remediation allowable under applicable law or governmental
policies.

 

5.03.5      RIGHT TO INSPECT.

 

Landlord shall have the right in its sole and absolute discretion, but not the
duty, to enter and conduct an inspection of the Property, including invasive
tests, at any reasonable time to determine whether Tenant is complying with the
terms of the Lease, including, but not limited to, the compliance of the
Property and the activities thereon with Environmental Requirements and the
existence of Environmental Damages as a result of the condition of the Property
or surrounding properties and activities thereon.  Landlord shall have the
right, but not the duty, to retain any independent professional consultant (the
“Consultant”) to enter the Property to conduct such an inspection or to review
any report prepared by or for Tenant concerning such compliance.  The cost of
the Consultant shall be paid by Landlord unless such investigation discloses a
violation of any Environmental Requirement by the Tenant Group or the existence
of a Hazardous Material on the Property or any other property caused by the
activities or negligence of the Tenant Group (other than

 

4

--------------------------------------------------------------------------------


 

Hazardous Materials used in compliance with all Environmental Requirements and
previously approved by Landlord), in which case Tenant shall pay the cost of the
Consultant.  Tenant hereby grants to Landlord, and the agents, employees,
consultants and contractors of Landlord the right to enter the Property and to
perform such tests on the Property as are reasonably necessary to conduct such
reviews and investigations.  Landlord shall use commercially reasonable efforts
to minimize interference with the business of Tenant.

 

5.03.6      NOTIFICATION.

 

If Tenant shall become aware of or receive notice or other communication
concerning any actual, alleged, suspected or threatened violation of
Environmental Requirements, or liability of Tenant for Environmental Damages in
connection with the Property or pastor present activities of any person thereon,
including, but not limited to, notice or other communication concerning any
actual or threatened investigation, inquiry, lawsuit, claim, citation,
directive, summons, proceeding, complaint, notice, order, writ, or injunction,
relating to same, then Tenant shall deliver to Landlord within ten (10) days of
the receipt of such notice or communication by Tenant, a written description of
said violation, liability, or actual or threatened event or condition, together
with copies of any documents evidencing same.  Receipt of such notice shall not
be deemed to create any obligation on the part of Landlord to defend or
otherwise respond to any such notification.

 

If requested by Landlord, Tenant shall disclose to Landlord the names and
amounts of all Hazardous Materials other than general office supplies referred
to in Section 5.03.2 of this Addendum, which were used, generated, treated,
handled, stored or disposed of on the Property or which Tenant intends to use,
generate, treat, handle, store or dispose of on the Property.  The foregoing in
no way shall limit the necessity for Tenant obtaining Landlord’s consent
pursuant to Section 5.03.2 of this Addendum.

 

5.03.7      SURRENDER OF PROPERTY.

 

In the ninety (90) days prior to the expiration or termination of the Lease
Term, and for up to ninety (90) days after Tenant fully surrenders possession of
the Property, Landlord may have an environmental assessment of the Property
performed in accordance with Section 5.03.5 of this Addendum.  Tenant shall
perform, at its sole cost and expense, any clean-up or remedial work recommended
by the Consultant which is necessary to remove, mitigate or remediate any
Hazardous Materials and/or contamination of the Property caused by the
activities or negligence of the Tenant Group.

 

5.03.8      ASSIGNMENT AND SUBLETTING.

 

In the event the Lease provides that Tenant may assign the Lease or sublet the
Property subject to Landlord’s consent and/or certain other conditions, and if
the proposed assignee’s or sublessee’s activities in or about the Property
involve the use, handling, storage or disposal of any Hazardous Materials other
than general office supplies or those used by Tenant and in quantities and
processes similar to Tenant’s uses in compliance with the Addendum, (i) it shall
be reasonable for Landlord to withhold its consent to such assignment or
sublease in light of the risk of contamination posed by such activities and/or
(ii) Landlord may impose an additional condition to such assignment or sublease
which requires Tenant to reasonably establish that such assignee’s or
sublessee’s activities pose no materially greater risk of contamination to the
Property than do Tenant’s permitted activities in view of (a) the quantities,
toxicity and other properties of the Hazardous Materials to be used by such
assignee or sublessee, (b) the precautions against a release of Hazardous
Materials such assignee or sublessee agrees to implement, (c) such assignee’s or
sublessee’s financial condition as it relates to its ability to fund a major
clean-up and (d) such assignee’s or sublessee’s policy and historical record
respecting its willingness to respond to the clean up of a release of Hazardous
Materials.

 

5.03.9      SURVIVAL OF HAZARDOUS MATERIALS OBLIGATION.

 

Tenant’s breach of any of its covenants or obligations under this Addendum shall
constitute a material default under the Lease.  The obligations of Tenant under
this Addendum shall survive the expiration or earlier termination of the Lease
without any limitation, and shall constitute obligations that are independent
and severable from Tenant’s covenants and obligations to pay rent under the
Lease.

 

5

--------------------------------------------------------------------------------


 

5.03.10    LANDLORD’S HAZARDOUS MATERIALS OBLIGATIONS.

 

Landlord shall be solely responsible to remediate claims, judgments, damages,
penalties, fines, costs, liabilities and losses which arise as a result of any
contamination directly arising from the introduction of Hazardous Materials into
the Property by Landlord, its agents, employees or contractors in compliance
with applicable law.  Notwithstanding the foregoing, Landlord shall not be
responsible or liable for any consequential damages.  The obligation of Landlord
in this Section 5.03.10 shall survive the expiration or termination of this
Lease.

 

SECTION 5.04                       SIGNS.

 

Notwithstanding the foregoing, subject to Landlord’s prior written approval,
which shall not be unreasonably withheld, delayed or conditioned, and provided
all signs are in keeping with the quality, design and style of the industrial
park within which the Property is located, Tenant, at its sole cost and expense,
may install identification signage (limited to one monument sign (“Monument
Sign”) and two property building signs (“Building Sign”) per street frontage
(collectively, “sign(s)”) in the Property; provided, however, that (i) the size,
color, location, materials and design of such sign shall be subject to
Landlord’s prior written consent, which shall not be unreasonably withheld,
delayed or conditioned; (ii) such sign shall comply with all applicable
governmental rules and regulations and the Property’s covenants, conditions and
restrictions; (iii)  such sign shall be personal to the original Tenant named in
Section 1.03 of this Lease (and not any other assignee, sublessee or transferee
of Tenant’s interest in this Lease) (“Original Tenant”); (iv)  such Building
Sign shall not be painted directly on the building or attached or placed on the
roof of the building; (v) such sign shall only advertise Gilead Sciences, and
its pharmaceutical business; (vi)  consistent with Landlord’s signage program
and rules; (vii) Tenant’s continuing signage right shall be contingent upon the
Original Tenant actually occupying the entire Property; and (viii) Tenant’s
continuing signage right shall be contingent upon Tenant maintaining such sign
in a first-class condition.  Tenant shall be responsible for all costs incurred
in connection with the design, construction, installation, repair and
maintenance of Tenant’s sign(s).  Upon the expiration or earlier termination of
this Lease, Tenant shall cause Tenant’s sign(s) to be removed and shall repair
any damage caused by such removal.  Any signs, notices, logos, pictures, names
or advertisements which are installed and that have not been separately approved
by Landlord may be removed by Landlord without notice by Landlord to Tenant at
Tenant’s sole cost and expense.”

 

SECTION 5.05                       LANDLORD’S INDEMNITY.

 

Landlord agrees to indemnify and hold harmless Tenant against and from any and
all claims and costs, reasonable attorneys’ fees or liabilities incurred as a
direct result of any claim or any action or proceeding directly arising from the
following, except to the extent of Tenant’s actions or omissions: (i) any breach
or default in the performance of any obligation of Landlord hereunder; or (ii)
any active negligence or willful misconduct of Landlord, or any of its agents,
employees, invitees, licensees or contractors.  Notwithstanding anything to the
contrary set forth in this Lease, either party’s agreement to indemnify the
other party as set forth in this Section 5.05 shall be ineffective to the extent
the matters for which such party agreed to indemnify the other party are covered
by insurance required to be carried by the non-indemnifying party pursuant to
this Lease.  Further, Tenant’s agreement to indemnify Landlord and Landlord’s
agreement to indemnify Tenant pursuant to this Section 5.05, are not intended to
and shall not relieve any insurance carrier of its obligations under policies
required to be carried pursuant to the provisions of this Lease, to the extent
such policies cover, or if carried, would have covered the matters, subject to
the parties’ respective indemnification obligations; nor shall they supersede
any inconsistent agreement of the parties set forth in any other provision of
this Lease.  Notwithstanding anything to the contrary contained in this Lease,
nothing in this Lease shall impose any obligations on Tenant or Landlord to be
responsible or liable for, and each hereby releases the other from all liability
for, consequential damages other than those consequential damages incurred by
Landlord in connection with a holdover of the Property by Tenant after the
expiration or earlier termination of this Lease, incurred by Landlord in
connection with the contamination of the Property or any property resulting from
the presence or use of Hazardous Materials caused or permitted by the Tenant
Group or incurred by Landlord in connection with any repair, physical
construction or improvement work performed by or on behalf of Tenant in the
Property.  If either party breaches this Lease by its failure to carry the
required insurance hereunder, such failure shall automatically be deemed to be a
covenant and agreement by the failing party to self-insure such required
coverage, with full waiver of subrogation in favor of the other party.

 

6

--------------------------------------------------------------------------------


 

SECTION 6.03          LANDLORD’S OBLIGATIONS.

 

Subject to the provisions of Article Seven (Damage or Destruction) and
Article Eight (Condemnation), and except for damage caused by any act or
omission of Tenant, or Tenant’s employees, agents, contractors or invitees, or
as a result of Tenant’s alterations, Landlord shall keep the structural portions
of the building foundation, roof structure and the exterior walls on the
Property in good order, condition and repair.  However, Landlord shall not be
obligated to maintain or repair roof membrane, windows, doors, plate glass or
the surfaces of walls.  Landlord shall not be obligated to make any repairs
under this Section 6.03 until a reasonable time after receipt of a written
notice from Tenant of the need for such repairs.  Tenant waives the benefit of
any present or future law which might give Tenant the right to repair the
Property at Landlord’s expense or to terminate the Lease because of the
condition of the Property.  Landlord hereby assigns to Tenant all warranties and
guaranties by the contractor who constructed the building and Tenant
Improvements located on the Property and Tenant waives all claims against
Landlord relating thereto.

 

SECTION 6.06                       CONDITION UPON TERMINATION.

 

Section 6.06 is hereby amended by adding the following at the end thereof:

 

“Notwithstanding the foregoing, Tenant may request at the time it seeks
Landlord’s consent to any alterations, additions or improvements (collectively,
the “Alterations”), that Landlord state at the time it grants approval, whether
or not removal will be required at the end of the Lease Term.  Such request
shall specifically cite this Lease provision and Landlord’s obligation to make
such statement.”

 

SECTION 9.02                       TENANT AFFILIATE.

 

Notwithstanding anything to the contrary contained in Section 9.01 of this
Lease, an assignment or subletting of all or a portion of the Property to an
affiliate of Tenant (an entity which is controlled by, controls, or is under
common control with, Tenant) or to any corporation resulting from a merger of,
consolidation with or acquisition of Tenant (collectively, “Tenant Affiliate”),
shall not be deemed a transfer under Section 9.01 for which consent is required,
provided that: (i)  Tenant notifies Landlord of any such assignment or sublease;
(ii) promptly supplies Landlord with any documents or information requested by
Landlord regarding such assignment or sublease or such affiliate; (iii) if
requested by Landlord, guaranty this Lease using Landlord’s standard guaranty
form;  (iv) Tenant Affiliate assumes all of Tenant’s obligations under this
Lease; and (v) such assignment or sublease is not a subterfuge by Tenant to
avoid its obligations under this Lease.  “Control,” as used herein, shall mean
the ownership, directly or indirectly, of at least fifty-one percent (51%) of
the voting securities of, or possession of the right to vote, in the ordinary
direction of its affairs, of at least fifty-one percent (51%) of the voting
interest in, any person or entity.  In such instance, Tenant shall not be
obligated to pay Landlord the increased Base Rent described in
Section 9.05(b)(i)  resulting from a Profit derived from Tenant’s Affiliate.

 

SECTION 10.07                     ARBITRATION.

 

10.07.1    General Submittals to Arbitration.  The submittal of all matters to
arbitration in accordance with the terms of this Section 10.07 is the sole and
exclusive method, means and procedure to resolve any and all claims, disputes or
disagreements arising under this Lease, including, but not limited to, any
matter relating to Landlord’s failure to approve an assignment, sublease or
other transfer of Tenant’s interest in the Lease under the terms of this Lease,
any other defaults by Landlord, or any default by Tenant, except for (i) the
determination of the Fair Rental Value, which determination shall be made
pursuant to Option to Extend Term Lease Rider attached to this Lease, (ii) all
claims by either party which (A) seek anything other than enforcement of rights
under this Lease, including, without limitation, a claim of constructive
eviction, or (B) are primarily founded upon matters of fraud, willful
misconduct, bad faith or any other allegations of tortious action, and seek the
award of punitive or exemplary damages, (iii) Landlord’s exercise of any
unlawful detainer rights pursuant to California law or rights or remedies used
by Landlord to gain possession of the Property or terminate Tenant’s right of
possession to the Property, and disputes relating thereto, which matters shall
be resolved by suit filed in the Superior Court of Los Angeles County,
California, the decision of which court shall be subject to appeal pursuant to
applicable law, and (iv) claims for restraining orders or other injunctive
relief.  The parties hereby irrevocably waive any and all rights to the contrary
and shall at all times conduct themselves in strict, full, complete

 

7

--------------------------------------------------------------------------------


 

and timely accordance with the terms of this Section 10.07 and all attempts to
circumvent the terms of this Section 10.07 shall be absolutely null and void and
of no force or effect whatsoever.  As to any matter submitted to arbitration
(except with respect to the payment of money) to determine whether a matter
would, with the passage of time, constitute a default under this Lease, such
passage of time shall not commence to run until any such affirmative arbitrated
determination, as long as it is simultaneously determined in such arbitration
that the challenge of such matter as a potential default by Tenant or Landlord,
as the case may be, was made in good faith.  As to any matter submitted to
arbitration with respect to the payment of money, to determine whether a matter
would, with the passage of time, constitute a default under this Lease, such
passage of time shall not commence to run in the event that the party which is
obligated to make the payment does in fact make the payment to the other party. 
Such payment can be made “under protest,” which shall occur when such payment is
accompanied by a good faith notice stating the reasons that the party has
elected to make a payment under protest.  Such protest will be deemed waived
unless the subject matter identified in the protest is submitted to arbitration
as set forth in this Section 10.07.

 

10.07.2    Retired Judges.  Any dispute to be arbitrated pursuant to the
provisions if this Section 10.07 shall be determined by binding arbitration
before a retired judge of the Superior Court of the State of California, or a
retired judge from the California Court of Appeal (the “Arbitrator”).   Such
arbitration shall be initiated by the parties, or either of them, within ten
(10) days after either party sends written notice (the “Arbitration Notice”) of
a demand to arbitrate by registered or certified mail to the other party.  The
Arbitration Notice shall contain a description of the subject matter of the
arbitration, the dispute with respect thereto, the amount involved, if any, and
the remedy or determination sought.  The parties shall thereupon select a
retired judge from either the Superior Court of California or the California
Court of Appeal to serve as the Arbitrator.  If the parties are unable to
promptly agree on the identity of the Arbitrator, then the retired judge which
shall serve as Arbitrator shall be selected by the Presiding Judge of the Los
Angeles County Superior Court.  Upon selection of the Arbitrator, the parties’
dispute shall be resolved by binding arbitration under the commercial
arbitration rules of the American Arbitration Association then in effect.

 

10.07.3    Arbitration Procedure.

 

10.07.3.1             Pre-Decision Actions.  The Arbitrator shall schedule a
pre-hearing conference to resolve procedural matters, arrange for the exchange
of information, obtain stipulations, and narrow the issues.  The parties will
submit proposed discovery schedules to the Arbitrator at the pre-hearing
conference.  The scope and duration of discovery will be within the sole
discretion of the Arbitrator.  The Arbitrator shall have the discretion to order
a pre-hearing exchange of information by the parties, including, without
limitation, production of requested documents, exchange of summaries of
testimony of proposed witnesses, and examination by deposition of parties and
third-party witnesses.  This discretion shall be exercised in favor of discovery
reasonable under the circumstances.

 

10.07.3.2             The Decision.  The arbitration shall be conducted in Los
Angeles, California.  Any party may be represented by counsel or other
authorized representative.  In rendering a decision(s), the Arbitrator shall
determine the rights and obligations of the parties according to the substantive
and procedural laws of California and the terms and provisions of this Lease. 
The Arbitrator’s decision shall be based on the evidence introduced at the
hearing, including all logical and reasonable inferences therefrom.  The
Arbitrator may make any determination, and/or grant any remedy or relief that is
just and equitable.  The decision must be based on, and accompanied by, a
written statement of decision explaining the factual and legal basis for the
decision as to each of the principal controverted issues.  The decision shall be
conclusive and binding, and it may thereafter be confirmed as a judgment by the
Superior Court of the State of California, subject only to challenge on the
grounds set forth in California Code of the Civil Procedure Section 1286.2.  The
validity and enforceability of the Arbitrator’s decision is to be determined
exclusively by the California courts pursuant to the provisions of this Lease. 
The Arbitrator may award costs, including, without limitation, attorneys’ fees,
and expert and witness costs, to the prevailing party, if any, as determined by
the Arbitrator in the Arbitrator’s discretion.   The Arbitrator’s fees and costs
shall be paid by the non-prevailing party as determined by the Arbitrator in the
Arbitrator’s discretion.  A party shall be determined by the Arbitrator to be
the prevailing party if its proposal for the resolution of dispute is the closer
to that adopted by the Arbitrator.

 

8

--------------------------------------------------------------------------------


 

SECTION 11.01     NON-DISTURBANCE.

 

Landlord shall use commercially reasonable efforts to provide Tenant with a
non-disturbance agreement, in such form as attached hereto as Exhibit “B” from
Landlord’s presently existing lender.

 

SECTION 13.12                     FORCE MAJEURE.

 

If Landlord or Tenant cannot perform any of its obligations due to events beyond
such applicable party’s control, except with respect to the obligations imposed
with regard to Base Rent, Additional Rent and other charges to be paid by Tenant
pursuant to this Lease, the time provided for performing such obligations shall
be extended by a period of time equal to the duration of such events.  Events
beyond Landlord’s or Tenant’s control include, but are not limited to, acts of
God, war, civil commotion, labor disputes, strikes, fire, flood or other
casualty, shortages of labor or material, government regulation or restriction,
waiting periods for obtaining governmental permits or approval or weather
conditions.

 

ARTICLE FIFTEEN
REVENUE AND EXPENSE ACCOUNTING

 

Landlord and Tenant agree that, for all purposes (including any determination
under Section 467 of the Internal Revenue Code), rental income will accrue to
the Landlord and rental expenses will accrue to the Tenant in the amounts and as
of the dates rent is payable under the Lease.

 

ARTICLE SIXTEEN
LANDSCAPE MAINTENANCE

 

Notwithstanding the provisions of Sections 6.03 and 6.04, Landlord shall
maintain, at Tenant’s expense, the landscaping of the Property and, if
applicable, the common areas.  Such maintenance shall include gardening, tree
trimming, replacement or repair of landscaping, landscape irrigation systems and
similar items.  Such maintenance shall also include sweeping and cleaning of
asphalt, concrete or other surfaces on the driveway, parking areas, yard areas,
loading areas or other paved or covered surfaces.  In connection with Landlord’s
obligations under this Article, Landlord may enter into a contract with a
landscape contractor of Landlord’s choice to provide some (but not necessarily
all) of the maintenance services listed above.  Tenant’s monthly cost of such
contract, hereinafter referred to as the “Landscape Fee” is currently SIX
HUNDRED FIFTY AND NO/100 DOLLARS ($650.00).  Landlord shall use its commercially
reasonable efforts to maintain competitive contracts and shall promptly notify
Tenant of any increase in the Landscape Fee.  Tenant agrees to pay monthly to
Landlord, as Additional Rent, the Landscape Fee.  Tenant shall make such payment
together with Tenant’s monthly rental payment, without the necessity of notice
from Landlord.  It is the understanding of the parties that the Landscape Fee
only pertains to routine landscape maintenance on the Property and that Landlord
may incur expenses in addition to the Landscape Fee (which shall not include
Landlord’s overhead and Landlord’s administrative expenses) in meeting its
obligations set forth above.  Tenant shall pay to Landlord, as Additional Rent,
within ten (10) days after demand therefore, the cost of such additional
expenses.

 

ARTICLE SEVENTEEN
PURCHASE OPTION - RIGHT OF FIRST REFUSAL

 

Landlord hereby grants to the original Tenant, whose name is set forth in
Section 1.03 of this Lease (“Original Tenant”) and Tenant Affiliate, a one-time
right of first refusal to purchase the Property, in accordance with the terms of
this Article 17.  Landlord agrees that provided Tenant has not been in default
under this Lease, Landlord shall deliver written notice to Tenant (“Landlord’s
First Refusal Notice”) prior to the time Landlord intends to submit to a “third
party,” or accept from a “third party,” a bona fide proposal to purchase the
entire Property.  For purposes of this Article 17  a “third party” shall not
include a party affiliated or related to Landlord.  Landlord shall identify in
Landlord’s First Refusal Notice the economic terms upon which Landlord would
sell the Property to Tenant, including, without limitation, the anticipated
closing date and the purchase price to be paid for the Property (collectively,
the “Economic Terms”).

 

9

--------------------------------------------------------------------------------


 

SECTION 17.1                       PROCEDURE FOR ACCEPTANCE.

 

On or before the date which is seven (7) days after Tenant’s receipt of
Landlord’s First Refusal Notice (the “Election Day”), Tenant shall deliver
written notice to Landlord (“Tenant’s Election Notice”) pursuant to which Tenant
shall have the one-time right to elect either to (i)  purchase the Property upon
the Economic Terms set forth in the First Refusal Notice, or (ii) refuse to
purchase the Property.  If Tenant does not respond in writing to Landlord’s
First Refusal Notice by the Election Date, Tenant shall be deemed to have
elected not to purchase the Property.

 

SECTION 17.2                       TENANT’S ELECTION NOT TO PURCHASE.

 

If Tenant elects or is deemed to have elected not to purchase the Property, then
Tenant’s first refusal rights set forth in this Article 17 shall terminate with
respect to the Property, and Landlord shall have the right to sell the Property
to anyone to whom Landlord desires on any terms Landlord desires, provided,
however, if Tenant sends a notice in accordance with Section 17.1(ii) above then
Tenant’s right of first refusal may arise again if Landlord intends to sell the
Property at a purchase price that is ten percent (10%) below such purchase price
set forth in the Landlord First Refusal Notice or on other economic terms that
are materially more favorable than such set forth in Landlord’s First Refusal
Notice.

 

SECTION 17.3                       CONDITION OF PROPERTY.

 

If Tenant elects to purchase the Property pursuant to this Article 17, Landlord
and Tenant shall promptly execute the proper documents necessary to memorialize
Tenant’s purchase of the Property upon the terms and conditions set forth in
this Article 17.  If Tenant purchases the Property pursuant to the terms of this
Article 17, Tenant shall take the Property in its “AS-IS” condition, unless
otherwise specified as part of the Economic Terms in Landlord’s First Refusal
Notice, subject, however, to Tenant’s review and approval of a preliminary title
report within ten (10) days after receipt thereof.

 

SECTION 17.4                       SUSPENSION OF RIGHT OF FIRST REFUSAL.

 

Tenant shall not have the right to purchase the Property as provided in this
Article 17 if, as of the date of attempted exercise of this right of first
refusal by Tenant or as of the date escrow closes, Tenant has been in default
under this Lease beyond applicable notice and cure periods.  In addition, and
notwithstanding anything to the contrary contained in this Article 17, the
rights to purchase the Property contained in this Article 17 shall be personal
to the Original Tenant and Tenant Affiliate and may only be exercised by the
Original Tenant (and not any assignee, sublessee or other transferee of Tenant’s
interest in this Lease) and Tenant Affiliate if, at the time of the attempted
exercise of any such right of first refusal, the Original Tenant and Tenant
Affiliate occupies the entire Property.

 

SECTION 17.5                       MULTIPLE BUILDING TRANSACTIONS.

 

Notwithstanding anything to the contrary herein, Tenant’s right of first refusal
shall not apply to and shall not include: (i) “REIT” transactions; (ii) if the
Property is part of multiple properties included within a “package sale”; (iii)
any sale or transfer that is not for 100% of the Property; and (iv) any sale or
transfer that is with a party affiliate or related to Landlord.

 

SECTION 17.6                       1031 EXCHANGE.

 

As an accommodation to Landlord, Tenant agrees to cooperate with Landlord in
effectuating a like-kind exchange of the Property pursuant to Section 1031 of
the Internal Revenue Code of 1986, as amended (the “Exchange”), including the
execution of documents related thereto.

 

10

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO INDUSTRIAL REAL ESTATE LEASE

 

This FIRST AMENDMENT TO INDUSTRIAL REAL ESTATE LEASE (“First Amendment”) is made
and entered into as of March 3, 2003 (the “First Amendment Date”), by and
between MAJESTIC-MAPA PROPERTIES, LLC, a California limited liability company
(“Landlord”), and GILEAD SCIENCES, INC., a Delaware corporation (“Tenant”).

 

R E C I T A L S

 

A.            Tenant and Landlord entered into that certain Industrial Real
Estate Lease (the “Lease”), dated July 20, 2000, whereby Landlord leased to
Tenant and Tenant leased from Landlord approximately 53,600 square feet of space
(the “Property”) more commonly known as 542 West Covina Boulevard, San Dimas,
California.

 

B.            The parties desire to amend the Lease on the terms and conditions
set forth in this First Amendment.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

1.             Terms.  All undefined terms when used herein shall have the same
respective meanings as are given such terms in the Lease unless expressly
provided otherwise in this First Amendment.

 

2.             Lease Term.

 

2.1           Extended Lease Term.  The Lease Term is currently scheduled to
expire on May 31, 2006 (the “Lease Expiration Date”).  As of the First Amendment
Date, the Lease Term is extended to November 30, 2013 (the “Revised Lease
Expiration Date”), and, unless sooner terminated under the terms of the Lease,
as amended by this First Amendment, will expire on the Revised Lease Expiration
Date.  The period of time beginning on the day following the Lease Expiration
Date and continuing through the Revised Lease Expiration Date is the “Extended
Lease Term.”

 

2.2           Termination Right.  Tenant shall have the one-time right to
terminate the Lease, as amended, effective as of December 1, 2009 (the
“Termination Date”), provided that:  (a) Landlord receives written notice (the
“Termination Notice”) from Tenant on or before the date which is twelve (12)
months prior to the Termination Date stating that Tenant intends to terminate
the Lease, as amended, pursuant to the terms and conditions of this Section 2.2;
(b) concurrent with Landlord’s receipt of the Termination Notice, Landlord
receives from Tenant the sum of ONE HUNDRED FIFTY-FIVE THOUSAND SIX HUNDRED
FIFTY-FOUR AND 40/100 DOLLARS ($155,654.40) as consideration for and as a
condition precedent to such early termination; and (c) Tenant has not been in
default under the Lease, as amended, as of the date of

 

 

 

542 West Covina Blvd., San Dimas, CA

April 7, 2003

 

(GILEAD SCIENCES, INC.)

 

1

--------------------------------------------------------------------------------


 

Tenant’s delivery of the Termination Notice or Termination Date.  Provided that
Tenant terminates the Lease, as amended, pursuant to the terms of this
Section 2.2, the Lease, as amended, shall automatically terminate and be of no
further force or effect as of the Termination Date, and Landlord and Tenant
shall be relieved of their respective obligations under the Lease, as amended,
specifically including, without limitation, any right, if any, Tenant may have
to audit or review Landlord’s books and records or to contest Tenant’s payment
of Additional Rent; provided, however, notwithstanding anything to the contrary
contained in the Lease, as amended, with respect to any obligation of Tenant
under the Lease, as amended, which accrues prior to the Termination Date and is
not satisfied by Tenant prior to the Termination Date (e.g., Tenant’s payment of
Rent and Tenant’s maintenance and repair obligations), and Tenant’s obligations
that survive the termination of the Lease, as amended (including, without
limiting to, Tenant’s obligation to remediate any Environmental Damages),
Landlord shall have all the rights and remedies with respect to such obligations
as set forth in the Lease, as amended.  Tenant shall vacate the Property
pursuant to the Lease, as amended, and surrender and deliver exclusive
possession thereof to Landlord on or before the Termination Date in accordance
with the provisions of the Lease, as amended.  In the event Tenant retains
possession of the Property or any part thereof after the Termination Date, then
the provisions of Section 2.04 of the Lease, as amended, shall apply.  The
rights contained in this Section 2.2 shall be personal to the Tenant named in
the Summary (and not any assignee, sublessee or other transferee of Tenant’s
interest in the Lease, as amended) (the “Original Tenant”) and may only be
exercised by the Original Tenant if the Original Tenant occupies the entire
Property.

 

3.             Rent.

 

3.1           Base Rent.  Commencing as of June 1, 2006 and continuing until
May 31, 2011, Tenant will pay an amount equal to TWENTY-FIVE THOUSAND NINE
HUNDRED FORTY-TWO AND 40/100 DOLLARS ($25,942.40) per month as Base Rent due
under the Lease, as amended by this First Amendment.  Commencing as of June 1,
2011 and continuing until the Revised Lease Expiration Date, Tenant will pay an
amount equal to TWENTY-EIGHT THOUSAND FIVE HUNDRED THIRTY-SIX AND 64/100 DOLLARS
($28,536.64) per month as Base Rent due under the Lease, as amended by this
First Amendment.

 

3.2           Security Deposit; Termination; Advance Payment.  Section 3.04 of
the Lease shall be deleted and replaced as follows:

 

“Upon termination of this Lease under Article Seven (Damage or Destruction),
Article Eight (Condemnation) or any other termination not resulting from
Tenant’s default, and after Tenant has vacated the Property in the manner
required by this Lease, Landlord shall (within sixty (60) days from Tenant
delivering exclusive possession of the Property to Landlord) refund to Tenant
(or Tenant’s successor) the unused portion of the Security Deposit, any advance
rent or other advance payments made by Tenant to Landlord, and any amounts paid
for real property taxes and other reserves which apply to any time periods after
termination of the Lease.”

 

2

--------------------------------------------------------------------------------


 

3.3           Real Estate Taxes.  Tenant shall, as set forth in Section 4.02(a)
of the Lease, pay the real property taxes directly to the respective taxing
authority.

 

3.4           Real Property Tax Penalty.  Section 4.02(a) of the Lease shall be
revised that Tenant shall only be responsible for any real property tax penalty
to the extent such penalty is caused by Tenant’s acts or omissions.

 

3.5           Late Charge.  Effective as of the commencement of the Extended
Lease Term, the late charge as set forth in Section 4.05 of the Lease shall be
reduced to eight percent (8%).

 

3.6           Landlord’s Books and Records.  In the event that Tenant disputes
the amount of any statement (“Statement”) delivered by Landlord, then within six
(6) months after receipt of such Statement by Tenant, Tenant shall have the
right to request and receive from Landlord any reasonable backup information in
Landlord’s possession regarding such Statement.

 

4.             Hazardous Material.  Effective as of the commencement of the
Extended Lease Term, the following revisions shall be made to Section 5.03 of
the Lease as set forth below:

 

4.1           Section 5.03.3.C of the Lease shall be deleted and replaced as
follows:

 

“Landlord shall have the right, but not the obligation, to join and participate
in control, with Tenant’s commercially reasonable consent, which consent shall
not be unreasonably withheld, if it so elects, any legal proceedings or actions
initiating connection with Tenant’s Hazardous Material activities on the
Property.  Landlord may also negotiate, defend, approve and appeal any action
taken or issued by any applicable governmental authority with regard to
contamination of the Property by a Hazardous Material.”

 

4.2           The following shall be added to the end of Section 5.03.3.E of the
Lease:

 

“Landlord shall provide Tenant with copies of any information, report or related
document that Landlord acquires, within thirty (30) days from completion and
receipt of said report.”

 

4.3           The first sentence of Section 5.03.5 of the Lease shall be deleted
and replaced as follows:

 

“Landlord shall have the right in its sole and absolute discretion, but not the
duty, to enter (upon twenty-four (24) hours notice, except no notice is required
if Landlord has a reasonable belief that Tenant is creating Environmental Damage
on the Property) and conduct an inspection of the Property, including invasive
tests, during regular operative hours, to determine whether Tenant is complying
with the terms of the Lease, including but not

 

3

--------------------------------------------------------------------------------


 

limited to the compliance of the Property and the activities thereon with
Environmental Requirements and the existence of Environmental Damages as a
result of the condition of the Property or surrounding properties and activities
thereon.”

 

4.4           The first paragraph of Section 5.03.6 of the Lease shall be
deleted and replaced as follows:

 

“If Tenant or Landlord shall become aware of or receive notice or other
communication concerning any actual, alleged, suspected or threatened violation
of Environmental Requirements, or liability of Tenant or Landlord for
Environmental Damages in connection with the Property or past or present
activities of any person thereon, including but not limited to notice or other
communication concerning any actual or threatened investigation, inquiry,
lawsuit, claim, citation, directive, summons, proceeding, complaint, notice,
order, writ, or injunction, relating to same, then Tenant or Landlord shall
deliver to the other party within ten (10) days of the receipt of such notice or
communication, a written description of said violation, liability, or actual or
threatened event or condition, together with copies of any documents evidencing
same.  Receipt of such notice shall not be deemed to create any obligation on
the part of Landlord to defend or otherwise respond to any such notification.”

 

4.5           The following shall be added to the end of Section 5.03.7 of the
Lease:

 

“Tenant shall have the right to observe Landlord’s environmental assessment.”

 

4.6           Section 5.03.10 of the Lease shall be deleted and replaced as
follows:

 

“Landlord shall be solely responsible to remediate claims, judgments, damages,
penalties, fines, costs, liabilities and losses which arise as a result of any
contamination directly arising from the introduction of Hazardous Materials into
the Property prior to Tenant’s occupancy or by Landlord, its agents, employees
or contractors, in compliance with applicable law.  Notwithstanding the
foregoing, Landlord shall not be responsible or liable for any consequential
damages.  The obligation of Landlord in this Section 5.03.10 shall survive the
expiration or termination of this Lease.”

 

5.             Alterations, Additions and Improvements.  Effective as of the
commencement of the Extended Lease Term, the first sentence of Section 6.05 of
the Lease shall be deleted and replaced as follows:

 

4

--------------------------------------------------------------------------------


 

“Tenant shall not make any alterations, additions, or improvements to the
Property without Landlord’s prior written consent, which shall not be
unreasonably withheld, except for non-structural alterations which do not exceed
Sixty Thousand Dollars ($60,000) in cost per project and which are not visible
from the outside of any building of which the Property is part.”

 

6.             Estoppel Certificate.  Effective as of the commencement of the
Extended Lease Term, the following shall be added to Section 1 1.04(c) of the
Lease:

 

“Upon Tenant’s written request, Landlord shall execute an estoppel certificate
certifying to Landlord’s actual knowledge without any duty to investigate
whether or not:  (i) this Lease has been modified; (ii) this Lease has been
canceled; and (iii) Tenant is in default under this Lease.”

 

7.             Tenant’s Financial Condition.  Effective as of the commencement
of the Extended Lease Term, the following shall be added to Section 11.05 of the
Lease:

 

“If the Original Tenant has not been in monetary default under this Lease then
Landlord’s right to request financial statements shall not exceed one (1) time
per calendar year (except if such financial statement is requested from
Landlord’s lender).”

 

8.             Tenant’s Acceptance of the Property.  Landlord and Tenant
acknowledge that Tenant has been occupying the Property pursuant to the Lease,
since on or about April 2, 2001, and therefore Tenant continues to accept the
Property in its presently existing, “as is” condition and Landlord has made no
representation or warranty with regard to the condition of the Property or the
suitability thereof for Tenant’s business, nor shall Landlord be obligated to
provide or pay for any improvement work or services related to the improvement
of the Property.

 

9.             Deletions.  Effective as of the First Amendment Date the Option
to Extend Term Lease Rider, attached to the Lease is hereby deleted and shall be
of no further force or effect.

 

10.           Brokers.  The parties recognize that the only broker involved in
the negotiation of this First Amendment is Majestic Realty Co. and agree that
Landlord shall be solely responsible for the payment of any “Brokerage
Commission” to such broker.  Each party represents and warrants to the other
that they have not dealt with any other broker in connection with the
negotiation and consummation of this First Amendment and they each know of no
other real estate broker, agent or finder who is, or might be, entitled to a
commission or compensation in connection with this First Amendment.  Each party
agrees to indemnify and defend the other party against, and hold the other party
harmless from, any and all claims, demands, losses, liabilities, damages,
lawsuits, judgments, and costs and expenses (including, without limitation,
reasonable attorneys’ fees and costs) with respect to any leasing commission or
equivalent compensation alleged to be owing on account of the indemnifying
party’s dealings with any other real estate broker or agent.

 

5

--------------------------------------------------------------------------------


 

11.           No Other Modifications.  Except as otherwise provided herein, all
other terms and provisions of the Lease shall remain in full force and effect,
unmodified by this First Amendment.

 

12.           Binding Effect.  The provisions of this First Amendment shall be
binding upon and inure to the benefit of the heirs, representatives, successors
and permitted assigns of the parties hereto.

 

13.           Authority.  The parties represent and warrant that they have the
requisite authority to bind the entity on whose behalf they are signing.

 

14.           Counterparts.  This First Amendment may be executed in any number
of original counterparts.  Any such counterpart, when executed, shall constitute
an original of this First Amendment, and all such counterparts together shall
constitute one and the same First Amendment.

 

[Signatures on next page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this First Amendment as of the
date first set forth above.

 

“LANDLORD”

“TENANT”

 

 

MAJESTIC-MAPA PROPERTIES, LLC,
a California limited liability company,

GILEAD SCIENCES, INC.,
a Delaware corporation

 

 

By:

MAJESTIC REALTY CO.,
a California corporation
Its Manager

By:

/s/ Anthony D. Caracciolo

 

Its:

 

 

 

 

By: :

/s/ David A. Wheeler, President

 

By:

/s/ Mark L. Perry

 

 

 

 

 

 

 

By:

/s/ Jay H. Bradford

 

 

Its:

Executive Vice President, Operations

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

7

--------------------------------------------------------------------------------

 